Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

﻿

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this  “Agreement”), dated as of
September 3, 2020 (the “Fifth Amendment Effective Date”), is entered into among
Resources Connection, Inc., a Delaware corporation (“RCI”), Resources Connection
LLC, a Delaware limited liability company (“RCL”; RCL, together with RCI, the
“Borrowers”), the Guarantors party hereto, and Bank of America, N.A., as Lender
(the “Lender”).  All capitalized terms used herein and not otherwise defined
herein shall have the meanings given to such terms in the Existing Credit
Agreement (as defined below) or the Amended Credit Agreement (as defined below),
as applicable.

﻿

RECITALS

﻿

WHEREAS, the Borrowers, the Guarantors party thereto and the Lender have entered
into that certain Credit Agreement dated as of October 17, 2016 (as amended by
that certain First Amendment to Credit Agreement and Amendment to Security and
Pledge Agreement dated as of November 27, 2016, as further amended by that
certain Second Amendment to Credit Agreement dated as of February 21, 2017, as
further amended by that certain Third Amendment to Credit Agreement and Consent
dated as of August 25, 2017, as further amended by that certain Fourth Amendment
to Credit Agreement and Amendment to Security and Pledge Agreement dated as of
May 28, 2018, and as further amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time prior to the Fifth
Amendment Effective Date,  the “Existing Credit Agreement”);

﻿

WHEREAS, the Borrowers and the Guarantors have requested that the Lender amend
the Existing Credit Agreement as set forth below; and

﻿

WHEREAS, the Lender is willing to amend the Existing Credit Agreement, subject
to the terms and conditions specified in this Agreement.

﻿

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

﻿

1.Amendments to Existing Credit Agreement; Effect of this Agreement; No
Impairment. 

﻿

(a)Effective as of the Fifth Amendment Effective Date, each party hereto agrees
that that: (i) the Existing Credit Agreement is hereby amended to (A) delete the
stricken text (indicated textually in the same manner as the following example:
stricken text), and (B) add the bold underlined text (indicated textually in the
same manner as the following example: double underlined text), in each case as
set forth in the credit agreement attached hereto as Annex A (the Existing
Credit Agreement, as amended as set forth on Annex A attached hereto, the
“Amended Credit Agreement”); (ii) Exhibits A, C and D to the Existing Credit
Agreement are amended to read in the forms of Exhibits A,  C and D attached
hereto, respectively; and (iii) Schedules 1.01(b), 5.10, 5.19, 5.20(a), 5.20(b),
5.21(b), 5.21(c), 5.21(d), 5.21(e), 7.01, 7.02, and 7.03 to the Existing Credit
Agreement are amended to read in the forms of Schedules 1.01(b),  5.10,
 5.19, 5.20(a),  5.20(b),  5.21(b),  5.21(c),  5.21(d),  5.21(e),  7.01,  7.02,
and 7.03 attached hereto, respectively.

﻿

(b)Except as expressly modified and amended in this Agreement, all the terms,
provisions and conditions of the Loan Documents shall remain unchanged and in
full force and effect.  The Loan Documents and any and all other documents
heretofore, now or hereafter executed and delivered pursuant to the terms of the
Existing Credit Agreement are hereby amended so that



--------------------------------------------------------------------------------

 

any reference to the Existing Credit Agreement shall mean a reference to the
Amended Credit Agreement.  The Amended Credit Agreement is not a novation of the
Existing Credit Agreement.

﻿

(c)This Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lender under the Existing Credit Agreement or any other Loan Document, and
except as set forth herein shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or any other Loan Document.

﻿

2.Conditions Precedent.  This Agreement shall be effective upon satisfaction of
the following conditions precedent:

﻿

(a)the Lender’s receipt of executed counterparts of this Agreement properly
executed by a Responsible Officer of each Loan Party and the Lender;

﻿

(b)the Lender’s receipt of the following, in form and substance satisfactory to
the Lender and its legal counsel: (i) copies of the Organization Documents of
each Loan Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the jurisdiction of its organization or
incorporation, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Fifth Amendment
Effective Date (or, as to any such Organization Documents that have not been
amended, modified or terminated since the date previously certified to the
Lender, a certification from a secretary or assistant secretary of such Loan
Party certifying that such Organization Documents have not been amended,
modified or terminated since such date and that such Organization Documents
remain in full force and effect, and true and complete, in the form previously
delivered to the Lender on such date); (ii) such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Lender may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and (iii) such documents and
certifications as the Lender may reasonably require to evidence that such Loan
Party is duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization or
incorporation (where such concepts are applicable);

﻿

(c)the Lender’s receipt of an opinion or opinions of counsel for the Loan
Parties, dated the Fifth Amendment Effective Date and addressed to the Lender,
in form and substance reasonably acceptable to the Lender;  provided,  that, no
legal opinion with respect to the laws of the Commonwealth of Virginia shall be
required for Veracity Consulting Group, LLC;

﻿

(d)the Lender’s receipt of the following, in form and substance reasonably
satisfactory to the Lender: (i) searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party or where a filing
would need to be made in order to perfect the Lender’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens; and (ii) searches of
ownership of Intellectual Property in the appropriate governmental offices;

﻿

(e)the Lender’s receipt of a certificate signed by a Responsible Officer of RCI
certifying (i) that the representations and warranties made pursuant to Sections
5(c) and (d) are true and correct on the Fifth Amendment Effective Date, and
(ii) to the financial condition, solvency and related matters of RCI and its
Subsidiaries, after giving effect to the transactions pursuant to this
Agreement;





2

 

--------------------------------------------------------------------------------

 

﻿

(f)the Borrowers shall have paid to the Lender the accrued amount of the portion
of the Commitment Fee owing to the Lender under the Existing Credit Agreement
with respect to the Reducing Revolving Commitment through Fifth Amendment
Effective Date; and 

﻿

(g)the Loan Parties shall have provided to the Lender the documentation and
information that the Lender requests in order to comply with its obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

﻿

3.Payment of Expenses.  The Loan Parties agree to reimburse the Lender for all
reasonable and documented out-of-pocket expenses incurred by the Lender in
connection with the preparation, execution and delivery of this Agreement,
including the reasonable and documented fees,  charges, and disbursements of
Moore & Van Allen PLLC.

﻿

4.Termination of the Reducing Revolving Commitment.  On the Fifth Amendment
Effective Date, the parties hereto hereby agree that the Reducing Revolving
Commitment shall be terminated.

﻿

5.Miscellaneous.

﻿

(a)The obligations of the Loan Parties under the Loan Documents are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.  This Agreement shall constitute a Loan Document.

﻿

(b)Each Guarantor (i)  acknowledges and consents to all of the terms and
conditions of this Agreement, (ii)  affirms all of its obligations under the
Loan Documents, and (iii)  agrees that this Agreement and all documents executed
in connection herewith do not operate to reduce or discharge its obligations
under the Loan Documents.

﻿

(c)Each Loan Party hereby represents and warrants as follows: (i) such Loan
Party has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of this Agreement; (ii) this
Agreement has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity; (iii) no  approval, consent, exemption, authorization or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, such Loan Party of this Agreement; and
(iv) the Persons signing this Agreement as Guarantors include all of the
Subsidiaries existing as of the Fifth Amendment Effective Date that are required
to become Guarantors pursuant to the Existing Credit Agreement on or prior to
the Fifth Amendment Effective Date, and the legal name and jurisdiction of
organization of such Loan Party is, as of the Fifth Amendment Effective Date, as
reflected on the signature pages to this Agreement.

﻿

(d)The Loan Parties represent and warrant to the Lender that,  after giving
effect to this Agreement, (i) the representations and warranties of each Loan
Party contained in the Amended Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) on and as of the Fifth Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects (and in all respects if any such representation or warranty



3

 

--------------------------------------------------------------------------------

 

is already qualified by materiality or reference to Material Adverse Effect) as
of such earlier date, and except that for purposes of this Section 5(d)(i), the
representations and warranties contained in Sections 5.05(a) and (b) of the
Amended Credit Agreement shall be deemed to refer to the most recent
deliverables furnished pursuant to Sections 6.01(a) and (b) of the Existing
Credit Agreement, respectively, and (ii) no event has occurred and is continuing
which constitutes a Default or an Event of Default. 

﻿

(e)Each party hereto acknowledges and agrees to the provisions set forth in
Sections 10.17 and 10.21 of the Amended Credit Agreement.

﻿

(f)This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.  Subject to Section 10.17 of the Amended Credit Agreement, this
Agreement may be in the form of an Electronic Record and may be executed using
Electronic Signatures (including facsimile and .pdf) and shall be considered an
original and shall have the same legal effect, validity and enforceability as a
paper record.

﻿

(g)If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby, and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

﻿

(h)THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO HERETO, AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

﻿

(i)The terms of Sections 10.13 and 10.14 of the Amended Credit Agreement with
respect to submission to jurisdiction, waiver of venue and waiver of jury trial
are incorporated herein by reference, mutatis mutandis, and the parties hereto
agree to such terms.

﻿

[SIGNATURE PAGES FOLLOW]

﻿

 

4

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWERS:RESOURCES CONNECTION, INC.,

a Delaware corporation

By: /s/ Jennifer Ryu

Name: Jennifer Ryu

Title: Chief Financial Officer

RESOURCES CONNECTION LLC,

a Delaware limited liability company

By:Resources Connection, Inc., its sole member

By: /s/ Jennifer Ryu

Name: Jennifer Ryu

Title: Chief Financial Officer

GUARANTORS:RESOURCES HEALTHCARE SOLUTIONS LLC,

a Delaware limited liability company

By: /s/ Jennifer Ryu

Name: Jennifer Ryu

Title: Chief Financial Officer

RGP PROPERTY LLC,

a Delaware limited liability company

By:Resources Connection, Inc., its sole member

By: /s/ Jennifer Ryu

Name: Jennifer Ryu

Title: Chief Financial Officer

SITRICK GROUP, LLC, 

a Delaware limited liability company

By:Resources Connection, Inc., its manager

By: /s/ Jennifer Ryu

Name: Jennifer Ryu

Title: Chief Financial Officer





 

--------------------------------------------------------------------------------

 

 

VERACITY CONSULTING GROUP, LLC,

a Virginia limited liability company

By:Resources Connection, Inc., its sole member

By: /s/ Jennifer Ryu

Name: Jennifer Ryu

Title: Chief Financial Officer

TASKFORCE – MANAGEMENT ON DEMAND, LLC, a Delaware limited liability company

By:Resources Connection, Inc., its sole member

By: /s/ Jennifer Ryu

Name: Jennifer Ryu

Title: Chief Financial Officer

﻿

﻿

 

 

RESOURCES CONNECTION, INC.

FIFTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

LENDER:BANK OF AMERICA, N.A.,

as Lender

By: /s/ Angel Sutoyo

Name: Angel Sutoyo

Title: Senior Vice President

﻿

 

RESOURCES CONNECTION, INC.

FIFTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

ANNEX A

Amended Credit Agreement

See attached.





 

--------------------------------------------------------------------------------

 

THIS COMPOSITE CREDIT AGREEMENT INCORPORATES THE FIRST AMENDMENT TO CREDIT
AGREEMENT AND AMENDMENT TO SECURITY AND PLEDGE AGREEMENT DATED AS OF NOVEMBER
27, 2016, THE SECOND AMENDMENT TO CREDIT AGREEMENT DATED AS OF FEBRUARY 21, 2017
AND THE THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT DATED AS OF AUGUST 25,
2017 AND THE FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO SECURITY AND
PLEDGE AGREEMENT DATED AS OF MAY 28, 2018.  THIS COMPOSITE CREDIT AGREEMENT IS
NOT A LEGAL DOCUMENT AND IS FOR REFERENCE PURPOSES ONLY.

ANNEX A TO FIFTH AMENDMENT TO CREDIT AGREEMENT



CREDIT AGREEMENT

Dated as of October 17, 2016

among

RESOURCES CONNECTION, INC.

and

RESOURCES CONNECTION LLC,

as Borrowers,

CERTAIN DOMESTIC SUBSIDIARIES OF RESOURCES CONNECTION, INC. PARTY HERETO,

as Guarantors,

and

BANK OF AMERICA, N.A.,

as Lender

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

﻿

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

5 

1.01

Defined Terms

5 

1.02

Other Interpretive Provisions

2930 

1.03

Accounting Terms

3031 

1.04

Rounding

3132 

1.05

Times of Day

3132 

1.06

Letter of Credit Amounts

32 

1.07

UCC Terms

32 

﻿

 

 

﻿ARTICLE II

COMMITMENTSCOMMITMENT AND CREDIT EXTENSIONS

 

2.01

Loans

32 

2.02

Borrowings, Conversions and Continuations of Loans

 

2.03

Letters of Credit

34 

2.04

Prepayments

39 

﻿2.05

Termination or Reduction of CommitmentsCommitment

4039 

2.06

Repayment of Loans

40 

2.07

Interest and Default Rate

40 

2.08

Commitment Fee

41 

2.09

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

4241 

2.1.

Payments Generally

4241 

2.11

Cash Collateral

42 

﻿

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

4342 

3.01

Taxes

43 

3.02

Illegality

4443 

3.03

Inability to Determine Rates

4443 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

4544 

3.05

Compensation for Losses

4645 

3.06

Survival

46 

﻿

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4746 

4.01

Conditions of Initial Credit Extension

4746 

4.02

Conditions to all Credit Extensions

4948 

﻿

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5049 

5.01     

Existence, Qualification and Power

5049 

5.02

Authorization; No Contravention

5049 

5.03

Governmental Authorization; Other Consents

5049 

5.04

Binding Effect

50 

5.05     

Financial Statements; No Material Adverse Effect

51 

5.06     

Litigation

5150 

5.07

No Default

51 

5.08

Ownership of Property

51 

5.09     

Environmental Compliance

5251 

5.10     

Insurance

5251 

5.11

Taxes

52 

5.12

ERISA Compliance

52 

﻿

i

﻿





 

--------------------------------------------------------------------------------

 

 



﻿

5.13

Margin Regulations; Investment Company Act

53 

5.14

Disclosure

53 

5.15     

Compliance with Laws

5453 

5.16     

Solvency

5453 

5.17     

Casualty, etc

5453 

5.18

Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act

54 

5.19     

Responsible Officers

5554 

5.20     

Subsidiaries; Equity Interests; Loan Parties

5554 

5.21

Collateral Representations

55 

5.22

Labor Matters

56 

5.23

EEA Financial Institutions

56 

﻿5.24

Covered Entities

56 

﻿

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

56 

6.01

Financial Statements

56 

6.02

Certificates; Other Information

57 

6.03

Notices

59 

6.04     

Payment of Obligations

6059 

6.05     

Preservation of Existence, Etc

6059 

6.06

Maintenance of Properties

60 

6.07

Maintenance of Insurance

60 

6.08     

Compliance with Laws

6160 

6.09

Books and Records

61 

6.1

Inspection Rights

61 

6.11

Use of Proceeds

61 

6.12     

Material Contracts

6261 

6.13     

Covenant to Guarantee Obligations

6261 

6.14

Covenant to Give Security

62 

6.15

Further Assurances

63 

6.16

Compliance with Environmental Laws

63 

6.17

Maintenance of Primary Depository Relationship

6463 

﻿6.18

Anti-Corruption Laws; Sanctions

6463 

6.19

Post-Closing Covenant

6463 

﻿

 

 

ARTICLE VII

NEGATIVE COVENANTS

64 

7.01

Liens

64 

7.02

Indebtedness

6665 

7.03

Investments

67 

7.04

Fundamental Changes

68 

7.05

Dispositions

68 

7.06

Restricted Payments

6968 

7.07

Change in Nature of Business

7069 

7.08

Transactions with Affiliates

70 

7.09

Burdensome Agreements

70 

7.10

Use of Proceeds

7170 

7.11

Financial Covenants

7170 

7.12

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes

71 

7.13

Sale and Leaseback Transactions

71 

7.14

Prepayments, Etc

7271 

7.15

Amendment, Etc

7271 

﻿

ii





 

--------------------------------------------------------------------------------

 

 



﻿

7.16

Ownership of Subsidiaries

7271 

7.17

Sanctions

72 

7.18

Anti-Corruption Laws

72 

﻿

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES 72

 

8.01

Events of Default

72 

8.02

Remedies upon Event of Default

7574 

8.03

Application of Funds

75 

﻿

 

 

ARTICLE IX

CONTINUING GUARANTY 75

 

9.01

Guaranty

75 

9.02

Rights of Lender

7675 

9.03

Certain Waivers

76 

9.04

Obligations Independent

7776 

9.05

Subrogation

7776 

9.06

Termination; Reinstatement

7776 

9.07

Stay of Acceleration

77 

9.08

Condition of Borrowers

77 

9.09

Appointment of RCI

7877 

9.1

Right of Contribution

7877 

9.11

Keepwell

7877 

﻿

 

 

ARTICLE X

MISCELLANEOUS

78 

10.01

Amendments, Etc

78 

10.02

Notices; Effectiveness; Electronic Communications

78 

10.03

No Waiver; Cumulative Remedies; Enforcement

79 

10.04

Expenses; Indemnity; Damage Waiver

8079 

10.05

Payments Set Aside

81 

10.06

Successors and Assigns

81 

10.07

Treatment of Certain Information; Confidentiality

81 

10.08

Right of Setoff

82 

10.09

Interest Rate Limitation

8382 

10.1

Counterparts; Integration; Effectiveness

83 

10.11

Survival of Representations and Warranties

83 

10.12

Severability

8483 

10.13

Governing Law; Jurisdiction; Etc

8483 

10.14

Waiver of Jury Trial

8584 

10.15

Subordination

85 

10.16

No Advisory or Fiduciary Responsibility

85 

10.17

lectronic Execution

8685 

10.18

Joint and Several Liability of the Borrowers

86 

10.19

Release of Guarantors

88 

10.2

USA PATRIOT Act Notice

88 

﻿10.21

Acknowledgement Regarding Any Supported QFCs

88 

﻿

iii

﻿

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULES

﻿

 

 

 

Schedule 1.01(a)

Existing Letters of Credit

Schedule 1.01(b)

Certain Addresses for Notices

Schedule 5.10

Insurance

Schedule 5.12(d)

Pension Plans

Schedule 5.19

Responsible Officers

Schedule 5.20(a)

Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

Schedule 5.20(b)

Loan Parties

Schedule 5.21(b)

Intellectual Property

Schedule 5.21(c)

Deposit Accounts and Securities Accounts

Schedule 5.21(d)

Properties

Schedule 5.21(e)

Material Contracts

Schedule 7.01

Existing Liens

Schedule 7.02

Existing Indebtedness

Schedule 7.03

Existing Investments

﻿

EXHIBITS

﻿

 

Exhibit A

Form of Compliance Certificate

Exhibit B

Form of Joinder Agreement

Exhibit C

Form of Loan Notice

Exhibit D

Form of Notice of Loan Prepayment

Exhibit E

Form of Solvency Certificate

﻿

﻿

 

4

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 17, 2016 among RESOURCES
CONNECTION, INC., a Delaware corporation (“RCI”), RESOURCES CONNECTION LLC, a
Delaware limited liability company (“RCL” and together with RCI, the “Borrowers”
and each a “Borrower”), the Guarantors (defined herein), and BANK OF AMERICA,
N.A., as Lender.

RECITALS

WHEREAS, the Borrowers have requested that the Lender make loans and other
financial accommodations in an aggregate principal amount of up to $120,000,000;
and

WHEREAS, the Lender has agreed to make such loans and other financial
accommodations on the terms and subject to the conditions set forth herein.

NOW THEREFOR, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.

 

 As used in this Agreement, the following terms shall have the meanings set
forth below:

 “Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 “Additional Secured Obligations” means (a) all obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements, and (b) all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with enforcement and collection of the foregoing, including the
reasonable fees, charges and disbursements of counsel, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, expenses and fees that accrue after the commencement by or
against any Loan Party pursuant to any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest, expenses and fees are allowed claims in such proceeding; provided,
 that, Additional Secured Obligations of a Loan Party shall exclude any Excluded
Swap Obligations with respect to such Loan Party.

 “Affected Financial Institution” means (a) any EEA Financial Institution, or
(b) any UK Financial Institution.

 “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.





 

--------------------------------------------------------------------------------

 

 

“Applicable Rate” means with respect to Revolving Loans, Reducing Revolving
Loans, and Letters of Credit, the following percentages per annum, based upon
the Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Lender pursuant to Section 6.02(b):

Pricing Tier

Consolidated Total
Leverage Ratio

Letter of
Credit Fee

Eurodollar
Rate Loans

Base Rate Loans

1

> 1.00 to 1.0

1.501.75%

1.501.75%

0.500.75%

2

< 1.00 to 1.0

1.251.50%

1.251.50%

0.250.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b);  provided,  however,  that, if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, at the election of the Lender, Pricing Tier 1 shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 6.02(b), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Total Leverage
Ratio contained in such Compliance Certificate.  The Applicable Rate in effect
from the ClosingFifth Amendment Effective Date to the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b) for the fiscal quarter ending November 26, 2016August 29, 2020
shall be determined based upon Pricing Tier 1.  Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.09(b).

 “Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender, or (c) an entity or an Affiliate of an
entity that administers or manages the Lender.

 “Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease, (c) in respect of any Securitization Transaction of any Person, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the Lender in
its reasonable judgment, and (d) in respect of any Sale and Leaseback
Transaction of any Person, the present value (discounted in accordance with GAAP
at the debt rate implied in the applicable lease) of the obligations of the
lessee for rental payments during the term of such lease.

 “Audited Financial Statements” means the audited Consolidated balance sheet of
RCI and its Subsidiaries for the fiscal year ended May 28, 2016, and the related
Consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of RCI and its Subsidiaries, including the notes
thereto.

 “Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 “Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).



 

--------------------------------------------------------------------------------

 

 

 “Availability Period” means (a) in respect of the Revolving Facility, the
period from and including the ClosingFifth Amendment Effective Date to the
earliest of (ia) the Maturity Date, (iib) the date of termination of the
Revolving Commitment pursuant to Section 2.05, and (iiic) the date of
termination of the Revolving Commitment pursuant to Section 8.02, and (b) in
respect of the Reducing Revolving Commitment, the period from and including the
Closing Date to the earliest of (i) the Maturity Date, (ii) the date of
termination of the Reducing Revolving Commitment pursuant to Section 2.05, and
(iii) the date of termination of the Reducing Revolving Commitment pursuant to
Section 8.02.

 “Bank of America” means Bank of America, N.A. and its successors and permitted
assigns.

 “Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus
one percent (1.00%), subject to the interest rate floors set forth therein;
provided,  that, if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.  The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.  If the Base Rate is being used as an alternate
rate of interest pursuant to Section 3.03, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.

 “Base Rate Loan” means a Revolving Loan or a Reducing Revolving Loan that bears
interest based on the Base Rate.

 “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code, or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 “Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof, and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrowing” means a Revolving Borrowing or a Reducing Revolving Borrowing, as
the context may require.borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by the Lender pursuant to Section 2.01.

 “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Los Angeles, California or the state where the Lender’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
that is also a London Banking Day.



 

--------------------------------------------------------------------------------

 

 

 “Capital Expenditure” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.

 “Cash Collateralize” means, to pledge and deposit with or deliver to the
Lender, as collateral for L/C Obligations or the Obligations, (a) cash or
deposit account balances, (b) backstop letters of credit entered into on terms,
from issuers and in amounts satisfactory to the Lender, and/or (c) if the Lender
shall agree, in its sole discretion, other credit support, in each case, in
Dollars and pursuant to documentation in form and substance satisfactory to the
Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 “Cash Equivalents” means any of the following types of Investments, to the
extent owned by RCI or any of its Subsidiaries free and clear of all Liens
(other than Permitted Liens):  

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided,  that, the full faith and credit of the United
States is pledged in support thereof;

(b)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is the Lender or (B) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one (1) year from
the date of acquisition thereof;

(c)commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one (1) year from the date of acquisition
thereof; and

(d)Investments, classified in accordance with GAAP as current assets of RCI or
any of its Subsidiaries, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a),  (b) and (c) of this definition.

 “Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 “CFC” means any Subsidiary that is a “controlled foreign corporation” as
defined in Section 957 of the Code.



 

--------------------------------------------------------------------------------

 

 

 “Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided,  that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 “Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of forty percent (40%)
or more of the Equity Interests of RCI entitled to vote for members of the Board
of Directors of RCI on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or

(b)during any period of eighteen (18) consecutive months, a majority of the
members of the Board of Directors of RCI cease to be composed of individuals (i)
who were members of that Board of Directors on the first day of such period,
(ii) whose election or nomination to that Board of Directors was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that Board of Directors or (iii)
whose election or nomination to that Board of Directors was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that Board of Directors;
or

(c)RCI shall cease to own and control, of record and beneficially, directly, one
hundred percent (100%) of the Equity Interests of RCL; or

(d)at any time, a “change of control” (or any similar event, however designated)
occurs under any Indebtedness with an aggregate principal amount in excess of
the Threshold Amount.

 “Closing Date” means the date hereof.

 “Code” means the Internal Revenue Code of 1986.

 “Collateral”  means a collective reference to all personal property with
respect to which Liens in favor of the Lender, for the benefit of the Secured
Parties, are purported to be granted pursuant to and in accordance with the
terms of the Collateral Documents.  Notwithstanding anything in the Loan
Documents to the contrary, the term “Collateral” shall not include any Excluded
Property.



 

--------------------------------------------------------------------------------

 

 

 “Collateral Documents” means, collectively, the Security Agreement, each
Joinder Agreement, each Qualifying Control Agreement, each of the security
agreements, pledge agreements or other similar agreements delivered to the
Lender pursuant to Section 6.14, and each of the other agreements, instruments
or documents that creates or purports to create a Lien in favor of the Lender
for the benefit of the Secured Parties.

 “Commitment” means the Lender’s obligation to (a) make Loans to the Borrowers
pursuant to Section 2.01, and (b) issue Letters of Credit pursuant to Section
2.03.  The amount of the Commitment on the Fifth Amendment Effective Date shall
be $120,000,000.

“Commitment” means the Revolving Commitment and/or the Reducing Revolving
Commitment, as the context may require.

“Commitment Amount” means, as of any date of determination, the sum of (a) the
Revolving Commitment as of such date, plus (b) the Reducing Revolving Commitment
as of such date.

 “Commitment Fee” has the meaning specified in Section 2.08.

 “Commitment Fee Rate” means, as of any date of determination, (a) if the amount
of the Total Revolving Outstandings as of such date plus the amount of the Total
Reducing Revolving Outstandings as of such date is greater than an amount equal
to fifty percent (50%) of the Commitment Amount as of such date, 0.15% per
annum, and (b) if the amount of the Total Revolving Outstandings as of such date
plus the amount of the Total Reducing Revolving Outstandings as of such date is
less than or equal to an amount equal to fifty percent (50%) of the Commitment
Amount as of such date, 0.25% per annum.

 “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 “Communication” has the meaning specified in Section 10.17.

 “Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

 “Consolidated” means, when used with reference to financial statements or
financial statement items of RCI and its Subsidiaries or any other Person, such
statements or items on a consolidated basis in accordance with the consolidation
principles of GAAP.

 “Consolidated Capital Expenditures” means, for any period, for RCI and its
Subsidiaries on a Consolidated basis, all Capital Expenditures.

 “Consolidated Cash Taxes” means, for any period, for RCI and its Subsidiaries
on a Consolidated basis, the aggregate of all income taxes, as determined in
accordance with GAAP, to the extent the same are paid in cash during such
period.

 “Consolidated EBITDA” means, for any period, for RCI and its Subsidiaries on a
Consolidated basis, an amount equal to Consolidated Net Income for such period
(a) plus the following, without duplication, to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period; (ii) the provision for federal, state, local and foreign income
taxes payable for such period; (iii) depreciation and amortization expense for
such period; (iv) any non-cash expense, loss or charge (including (x) any
non-cash stock based compensation expense, and (y) any non-cash expenses related
to goodwill and trademark impairment, in each case, for such period) which does
not represent a cash item in such period or any future period; (v) any losses
during such period resulting from the



 

--------------------------------------------------------------------------------

 

 

disposition of any assets of RCI or any Subsidiary outside the ordinary course
of business (in an amount reasonably acceptable to the Lender); (vi) fees and
expenses incurred in such period in connection with the consummation of the
Transactions; (vii) fees and expenses for such period incurred in connection
with any Permitted Acquisition, whether or not such Permitted Acquisition is
consummated, so long as such fees and expenses are incurred not more than twelve
(12) months after such Permitted Acquisition; (viii) the amount of net cost
savings and operating expense reductions, in each case, with respect to account
compensation expenses, occupancy costs, rental expenses and other quantifiable
and verifiable cost and expense items, in each case, for such period and
projected by RCI in good faith to be realized as a result of Permitted
Acquisitions after the Closing Date, net of the amount of actual benefits
realized during such period; provided,  that, (A) in the Compliance Certificate
required to be delivered pursuant to Section 6.02, RCI shall certify that such
cost savings and operating expense reductions (x) are reasonably anticipated to
be realized within twelve (12) months after the consummation of the Permitted
Acquisition which is expected to result in such cost savings or operating
expense reductions, and (y) are factually supportable as determined in good
faith by RCI, (B) no cost savings or operating expense reductions shall be added
pursuant to this clause (a)(viii) to the extent duplicative of any amounts
otherwise added to, or included in, Consolidated Net Income, whether through a
pro forma adjustment or otherwise, for such period, and (C) projected amounts
(that are not yet realized) may no longer be added in calculating Consolidated
EBITDA pursuant to this clause (a)(viii) to the extent occurring more than four
(4) full fiscal quarters after the applicable Permitted Acquisition; (ix)
non-cash accruals or reserves for such period with respect to Earn Out
Obligations (it being understood that any cash payment in respect thereof, or
any reversal thereof, in any future period shall be subtracted from Consolidated
EBITDA in accordance with clause (b)(iii) below); and (x) non-recurring
severance charges in respect of employee terminations for such period, but only
to the extent incurred on or prior to August 26, 2017the Non-Recurring Severance
and Restructuring Add-Back Amount for such period; and (xi) fees and expenses
incurred in such period in connection with the negotiation, documentation, and
consummation of any amendment, supplement or other modification of the Loan
Documents; (b) minus the following, without duplication, to the extent included
in calculating such Consolidated Net Income: (i) all non-cash income or gains
for such period; (ii) any gains during such period resulting from the
disposition of any assets of RCI or any Subsidiary outside the ordinary course
of business; and (iii) any cash payment in such period in respect of, or any
reversal of, any accrual or reserve added back to Consolidated EBITDA in a prior
period pursuant to clause (a)(ix) above.  Notwithstanding the foregoing, it is
understood and agreed that (x) the aggregate amount added back pursuant to
clauses (a)(vii) and, (a)(viii) and (a)(x) for any period shall not exceed
fivean amount equal to ten percent (510%) of Consolidated EBITDA for such period
(calculated prior to giving effect to all such add-backs for such period, and
(y) the aggregate amount added back pursuant to clause (a)(x) for any period
shall not exceed fifteen percent (15%) of Consolidated EBITDA for such period
prior to giving effect to such add-back for such period).

“Consolidated Fixed Charge Coverage Ratio”  means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated EBITDA for the
Measurement Period most recently ended on or prior to such date of
determination, minus (ii) Consolidated Capital Expenditures for such period,
minus (iii) Consolidated Cash Taxes for such period, to (b) the sum of (i) the
current portion of long term Indebtedness as of such date, calculated in
accordance with GAAP, plus (ii) Consolidated Interest Charges paid in cash for
the Measurement Period most recently ended on or prior to such date of
determination, plus (iii) all Restricted Payments made in cash (other than (x)
Restricted Payments permitted by Section 7.06(c), (y) share repurchases made by
any Borrower or any Subsidiary only in the twelve (12)-month period ended as of
the Closing Date, and (z) share repurchases made by RCI to the extent permitted
by Section 7.06(f)) for such period.

Notwithstanding the foregoing, for purposes of calculating the Consolidated
Fixed Charge Coverage Ratio, for any calculation of Consolidated Interest
Charges occurring prior to the one-year anniversary of the Closing Date, actual
cash Consolidated Interest Charges from the Closing Date through



 

--------------------------------------------------------------------------------

 

 

the applicable fiscal quarter end shall be annualized for purposes of
calculating the cash portion of Consolidated Interest Charges for the relevant
Measurement Period.

 “Consolidated Funded Indebtedness”  means Funded Indebtedness of RCI and its
Subsidiaries on a Consolidated basis determined in accordance with GAAP.

 “Consolidated Interest Charges” means, for any period, for RCI and its
Subsidiaries on a Consolidated basis, the sum of, without duplication, (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP.

 “Consolidated Net Income” means, for any period, the net income (or loss) of
RCI and its Subsidiaries on a Consolidated basis for such period; provided,
 that, Consolidated Net Income shall exclude (a)  extraordinaryunusual and
infrequent gains and extraordinaryunusual and infrequent losses for such period,
(b) the net income of any Subsidiary during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that RCI’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Consolidated Net
Income, and (c) any income (or loss) for such period of any Person if such
Person is not a Subsidiary, except that RCI’s equity in the net income of any
such Person for such period shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
period to RCI or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to RCI as described in clause
(b) of this proviso).

 “Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the most recently completed Measurement Period on or
prior to such date.

 “Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.

 “Cost of Acquisition” means the purchase consideration for any Permitted
Acquisition and all other payments by any Loan Party in exchange for, or as part
of, or in connection with, any Permitted Acquisition, whether paid in cash or by
exchange of Equity Interests or of properties or otherwise and whether payable
at or prior to the consummation of such Permitted Acquisition or deferred for
payment at any future time, whether or not any such future payment is subject to
the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness, deferred
purchase price, Earn Out Obligations and other agreements to make any payment
the amount of which is, or the terms of payment of which are, in any respect
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of any Person.  For purposes of determining the aggregate



 

--------------------------------------------------------------------------------

 

 

consideration paid for an Acquisition at the time of such Acquisition, the
amount of any Earn Out Obligations shall be deemed to be the maximum amount of
the earn-out payments in respect thereof as specified in the documents relating
to such Acquisition.

 “Covered Entity” means any of the following: (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 “Covered Party” has the meaning specified in Section 10.21.

 “Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 “Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 “Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto, and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans plus two percent (2%), in each case, to
the fullest extent permitted by applicable Law.

 “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 “Designated Jurisdiction” means any country or territory to the extent that
such country or territory is the subject of any Sanction.

 “Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property
(including the Equity Interests in any Subsidiary) by any Loan Party or any
Subsidiary (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

 “Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the ninety-first (91st) day after the Maturity Date, (b) requires the payment of
any cash dividend at any time prior to the ninety-first (91st) day after the
Maturity Date, (c) contains any repurchase obligation which may come into effect
prior to payment in full of all Obligations, or (d) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in clauses (a),  (b) or
(c) above, in each case at any time prior to the ninety-first (91st) day after
the Maturity Date; provided,  that, any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
are convertible, exchangeable or exercisable)



 

--------------------------------------------------------------------------------

 

 

the right to require the issuer thereof to redeem or repurchase such Equity
Interests upon the occurrence of a change in control or an asset sale occurring
prior to the ninety-first (91st) day after the Maturity Date shall not
constitute Disqualified Capital Stock if such Equity Interests provide that the
issuer thereof will not redeem or repurchase any such Equity Interests pursuant
to such provisions prior to the Facility Termination Date.

 “Dollar” and “$” mean lawful money of the United States.

 “Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 “Earn Out Obligations” means, with respect to an Acquisition, all obligations
of any Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition.  For purposes of determining the amount of any
Earn Out Obligations to be included in the definition of Funded Indebtedness,
the amount of Earn Out Obligations shall be deemed to be the aggregate liability
in respect thereof, as determined in accordance with GAAP.

 “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 “EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assets” means property (other than current assets) that is used or
useful in the same or a related line of business as the RCI and its Subsidiaries
were engaged in on the Closing Date (or any reasonable extensions or expansions
thereof).

 “Electronic Copy” has the meaning specified in Section 10.17.

 “Electronic Record” has the meaning assigned to such term by 15 U.S.C. §7006.

 “Electronic Signature” has the meaning assigned to such term by 15 U.S.C.
§7006.

 “Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment, including those related
to hazardous substances or wastes, air emissions and discharges to waste or
public systems.

 “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
 



 

--------------------------------------------------------------------------------

 

 

violation of any Environmental Law or any Environmental Permit, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 “ERISA” means the Employee Retirement Income Security Act of 1974.

 “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b)
the withdrawal of a Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, (e) the institution by the PBGC of proceedings to terminate a Pension
Plan, (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan, (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA, (h)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Borrower or
any ERISA Affiliate, or (i) a failure by a Borrower or any ERISA Affiliate to
meet all applicable requirements under the Pension Funding Rules in respect of a
Pension Plan, whether or not waived, or the failure by a Borrower or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.

 “Eurodollar Rate” means:

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Lender, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Lender from time to time)
(in such case, the “LIBO Rate”) at or about 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and



 

--------------------------------------------------------------------------------

 

 

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBO Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;

provided,  that, (i) to the extent a comparable or successor rate is approved by
the Lender in connection herewith, the approved rate shall be applied in a
manner consistent with market practice; provided,  further that to the extent
such market practice is not administratively feasible for the Lender, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Lender, and (ii) if the Eurodollar Rate shall be less than zero0.25%, such
rate shall be deemed zero0.25% for purposes of this Agreement.

“Eurodollar Rate Loan” means a Revolving Loan or a Reducing Revolving Loan that
bears interest at a rate based on clause (a) of the definition of “Eurodollar
Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Accounts” means (a) any zero balance account, (b) withholding tax,
trust, escrow, payroll and other fiduciary accounts, and (c) petty cash accounts
in which amounts on deposit therein do not exceed $1,500,000 in the aggregate
for all such accounts at any one time.

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless requested by the Lender, any personal property
(including motor vehicles) in respect of which perfection of a Lien is not
either (i) governed by the UCC, or (ii) effected by appropriate evidence of the
Lien being filed in either the United States Copyright Office or the United
States Patent and Trademark Office, (c) the Equity Interests of any Foreign
Subsidiary or FSHCO to the extent not required to be pledged to secure the
Secured Obligations pursuant to Section 6.14(a), (d) any property which, subject
to the terms of Section 7.02(c), is subject to a Lien of the type described in
Section 7.01(i) pursuant to documents that prohibit such Loan Party from
granting any other Liens in such property, (e) any general intangible, permit,
lease, license, contract or other instrument of a Loan Party to the extent the
grant of a security interest in such general intangible, permit, lease, license,
contract or other instrument in the manner contemplated by the Collateral
Documents, under the terms thereof or under applicable Law, is prohibited and
would result in the termination thereof or give the other parties thereto the
right to terminate, accelerate or otherwise alter such Loan Party’s rights,
titles and interests thereunder (including upon the giving of notice or the
lapse of time or both); provided,  that, (i) any such limitation described in
the foregoing clause (e) on the security interests granted pursuant to the
Collateral Documents shall only apply to the extent that any such prohibition
could not be rendered ineffective pursuant to the UCC or any other applicable
Law (including Debtor Relief Laws) or principles of equity, and (ii) in the
event of the termination or elimination of any such prohibition or the
requirement for any consent contained in any applicable Law, general intangible,
permit, lease, license, contract or other instrument, to the extent sufficient
to permit any such item to become Collateral, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such general intangible, permit, lease, license, contract or other
instrument shall be automatically and simultaneously granted under the
Collateral Documents and shall be included as Collateral, (f) any
“intent-to-use” application for registration of a trademark of such Loan Party
filed in the United States Patent and Trademark Office pursuant to Section 1(b)
of the Lanham Act, 15 U.S.C. §1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law, and (g) any personal property as to which the Lender and
RCI agree in writing that the costs or



 

--------------------------------------------------------------------------------

 

 

other consequences of obtaining a security interest or perfection thereof are
excessive in view of the benefits to be obtained by the Secured Parties
therefrom.

 “Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.11 and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation.  If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 “Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(a).

 “Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Commitments haveCommitment has terminated, (b) all
Obligations have been paid in full in cash (other than contingent
indemnification or reimbursement obligations for which no claim has been
asserted), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Lender shall have been made).

 “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as publishedcalculated by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided,
 that, (a) if such day is not a Business Day, the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as sobased on such day’s federal funds transactions by depository institutions
(as determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the by the Federal Reserve Bank of New York as the
federal funds effective rate; provided, that, if the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Lender.as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

 “Fifth Amendment Effective Date” means September 3, 2020.

 “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fourth Amendment Effective Date” means May 28, 2018.

 “FRB” means the Board of Governors of the Federal Reserve System of the United
States.



 

--------------------------------------------------------------------------------

 

 

 “FSHCO” means any direct or indirect Subsidiary of the Borrower(other than
RCL), all or substantially all of the assets of which are Equity Interests in
one or more CFCs or Indebtedness of such CFCs.

 “Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 “Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations for borrowed money,
whether current or long-term (including the Obligations) and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) the principal
portion of all obligations under conditional sale or other title retention
agreements relating to property purchased by any Person or any Subsidiary
thereof (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business), (d)
all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (e) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than ninety (90) days after
the date on which such trade account payable was created), including any Earn
Out Obligations, (f) all Attributable Indebtedness, (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Funded Indebtedness of other Persons secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (i) all Guarantees with respect to Funded
Indebtedness of the types specified in clauses (a) through (h) above of another
Person, and (j) all Funded Indebtedness of the types referred to in clauses (a)
through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent that such
Funded Indebtedness is expressly made non-recourse to such Person.  For purposes
hereof, the amount of any direct obligation arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments shall be the maximum amount available to be
drawn thereunder.

 “Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably acceptable to the Lender.

 “GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including the FASB Accounting Standards Codification,
that are applicable to the circumstances as of the date of determination,
consistently applied and subject to Section 1.03.

 “Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).



 

--------------------------------------------------------------------------------

 

 

 “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 “Guaranteed Obligations” has the meaning specified in Section 9.01.

 “Guarantors” means, collectively, (a) each Person identified as a “Guarantor”
on the signature pages hereto, (b) the Subsidiaries of RCI as are or may from
time to time become parties to this Agreement pursuant to Section 6.13, (c) with
respect to Secured Obligations owing by any Loan Party arising under Secured
Cash Management Agreements and Secured Hedge Agreements and any Swap Obligation
of a Specified Loan Party (determined before giving effect to Sections 9.01 and
9.11) under the Guaranty, each Borrower, (d) with respect to Secured Obligations
owing by a Borrower, the other Borrower, and (e) the successors and permitted
assigns of the foregoing.

 “Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article IX in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13.

 “Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 “HMT” has the meaning specified in the definition of “Sanctions”.

 “Honor Date” has the meaning specified in Section 2.03(c).

 “Immaterial Foreign Subsidiary”  means, as of any date of determination, any
Foreign Subsidiary designated as such by RCI in writing to the Lender which: (a)
holds (together with the assets of its Subsidiaries) less than five percent (5%)
of the consolidated total assets of RCI and its Subsidiaries on a consolidated
basis, and (b) contributes (together with its Subsidiaries) less than five
percent (5%) of the consolidated gross revenues of RCI and its Subsidiaries on a
consolidated basis, in each case, as determined based on the financial
statements provided by RCI pursuant to Section 6.01 for the most recently ended
four fiscal quarter period for which financial statements are available;
provided, that, (i) the aggregate consolidated total assets of all Immaterial
Foreign Subsidiaries shall not exceed ten percent (10%) of the



 

--------------------------------------------------------------------------------

 

 

consolidated total assets of RCI and its Subsidiaries, and (ii) the aggregate
consolidated gross revenues of all Immaterial Foreign Subsidiaries shall not
exceed ten percent (10%) of the consolidated gross revenues of RCI and its
Subsidiaries.

“Indebtedness”  means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all Funded Indebtedness, (b) the Swap
Termination Value of any Swap Contract,  (c) all Guarantees with respect to
outstanding Indebtedness of the type specified in clauses (a) and (b) above of
any other Person, and (d) all Indebtedness of the types referred to in clauses
(a) through (c) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person or a Subsidiary thereof is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person or such
Subsidiary.

 “Indemnitee” has the meaning specified in Section 10.04(b).

 “Information” has the meaning specified in Section 10.07(a).

 “Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, copyright applications, patents, patent
applications, patent rights, franchises, licenses and other intellectual
property rights.

 “Intercompany Debt” has the meaning specified in Section 7.02(d).

 “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
 however,  that,  if any Interest Period for a Eurodollar Rate Loan exceeds
three (3) months, the respective dates that fall every three (3) months after
the beginning of such Interest Period shall also be Interest Payment Dates, and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the applicable Borrower in its Loan Notice; provided,  that,  (a) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the nextimmediately preceding Business Day; (b) any Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period shall extend beyond the
Maturity Date.

 “Interim Financial Statements”  means the unaudited Consolidated financial
statements of RCI and its Subsidiaries for the fiscal quarter ended August 27,
2016, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows.

 “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) an Acquisition. For purposes of covenant compliance, the amount
of any



 

--------------------------------------------------------------------------------

 

 

Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 “Involuntary Disposition” means any loss of, damage to or destruction of, or
any condemnation or other taking for public use of, any property of any Loan
Party or any Subsidiary.

 “IRS” means the United States Internal Revenue Service.

 “ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 “Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Lender and a Borrower (or any Subsidiary) or in favor of the Lender
and relating to such Letter of Credit.

 “Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of Section
6.13.

 “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

 “L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts.  For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 “Lender” means Bank of America.

 “Lender’s Office” means the Lender’s address and, as appropriate, account as
set forth on Schedule 1.01(b), or such other address or account as the Lender
may from time to time notify RCI in writing; which office may include any
Affiliate of the Lender or any domestic or foreign branch of the Lender or such
Affiliate. 

 “Letter of Credit” means any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit.

 “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

 “Letter of Credit Expiration Date” means the day that is seven (7) days prior
to the Maturity Date (or, if such day is not a Business Day, the nextimmediately
preceding Business Day).



 

--------------------------------------------------------------------------------

 

 

 “Letter of Credit Fee” has the meaning specified in Section 2.03(g).

 “Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$5,000,000 and (b) the Revolving Facility.  The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

 “Leverage Increase Period” has the meaning specified in Section 7.11(a).

 “LIBO Rate” has the meaning specified in the definition of Eurodollar Rate.

 “LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

 “Loan”  means an extension of credit by the Lender to a Borrower under Article
II in the form of a Revolving Loan or a Reducing Revolving Loanhas the meaning
specified in Section 2.01.

 “Loan Documents” means, collectively, this Agreement, the Guaranty, each
Collateral Document, each Issuer Document, and each agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.11
(but specifically excluding any Secured Hedge Agreement, any Secured Cash
Management Agreement, and any agreement creating or perfecting rights in Cash
Collateral provided pursuant to Section 2.11(a)(i) after the Commitments
haveCommitment has terminated and all other Obligations have been paid in full
in cash (other than contingent indemnification or reimbursement obligations for
which no claim has been asserted)).

 “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit C or
such other form as may be approved by the Lender (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Lender), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.

 “Loan Parties” means, collectively, each Borrower and each Guarantor.

 “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 “Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 “Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Loan Parties and their
Subsidiaries, taken as a whole, (b) a material impairment of the rights and
remedies of the Lender under any Loan Document, or of the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party,
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 “Material Contract” means, with respect to any Person, each contract,
agreement, permit or license, written or oral, of such Person and its
Subsidiaries as to which the breach, nonperformance, cancellation or



 

--------------------------------------------------------------------------------

 

 

failure to renew by any party thereto, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 “Material Foreign Subsidiary” means any Foreign Subsidiary that is not an
Immaterial Foreign Subsidiary.

 “Maturity Date” means October 17, 20212022;  provided,  however,  that,  if
such date is not a Business Day, the Maturity Date shall be the nextimmediately
preceding Business Day.

 “Measurement Period”  means, at any date of determination, (a) for purposes of
determining compliance with the financial covenants set forth in Section 7.11,
on the last day of any fiscal quarter of RCI, the four (4) fiscal quarters of
RCI ending on the last day of such fiscal quarter, and (b) for all other
purposes, the most recently completed four (4) fiscal quarters of RCI for which
RCI was required to deliver financial statements pursuant to Section 6.01(a) or
Section 6.01(b).

 “Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.11(a)(i) or (a)(ii), an amount equal to one
hundred three percent (103%) of the Outstanding Amount of all L/C Obligations,
and (b) otherwise, an amount determined by Lender in its good faith credit
judgment.

 “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 “Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 “Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 “Non-Recurring Severance and Restructuring Add-Back Amount” means, for any
period, an amount equal to the greater of (a) $0, and (b) an amount equal to the
total of (i) the amount of Non-Recurring Severance and Restructuring Charges for
such period, minus (ii) $120,000.

 “Non-Recurring Severance and Restructuring Charges” means, for any period, for
RCI and its Subsidiaries on a Consolidated basis, the amount of non-recurring
severance and restructuring charges for such period, but only to the extent such
charges were deducted in calculating Consolidated Net Income for such period.

 “Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

 “Notice of Loan Prepayment” means a notice of prepayment with respect to a
Loan, which shall be substantially in the form of Exhibit D or such other form
as may be approved by the Lender (including any form on an electronic platform
or electronic transmission system as shall be approved by the Lender),
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.

 “Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, and (b) all reasonable
and documented out-of-pocket costs and expenses incurred in connection with



 

--------------------------------------------------------------------------------

 

 

enforcement and collection of the foregoing, including the reasonable fees,
charges and disbursements of counsel, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, expenses
and fees that accrue after the commencement by or against any Loan Party
pursuant to any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest, expenses and
fees are allowed claims in such proceeding; provided,  that, Obligations of a
Loan Party shall exclude any Excluded Swap Obligations with respect to such Loan
Party.

 “OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 “Offer to Purchase” means that certain Offer to Purchase from RCI, as attached
to the Tender Offer Statement to be filed with the SEC on Schedule TO with
respect to the Tender Offer.

 “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction), (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction), and (d) with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 “Outstanding Amount” means (a) with respect to Revolving Loans or Reducing
Revolving Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans or Reducing Revolving Loans, as the case may be, occurring on such date,
and (b) with respect to any L/C Obligations on any date, the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

 “PATRIOT Act” has the meaning specified in Section 10.20.

 “PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

 “Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 “Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.



 

--------------------------------------------------------------------------------

 

 

 “Permitted Acquisition”  means any Acquisition by a Loan Party (the Person,
assets or division, line of business or other business unit of the Person to be
acquired in such Acquisition shall be referred to herein as the “Target”);
provided,  that, (a) the Target of such Acquisition operates a Permitted
Business or the assets acquired pursuant to such Acquisition are used or useful
in a Permitted Business, (b) the Target shall have earnings before interest,
taxes, depreciation and amortization for the four (4) fiscal quarter period most
recently ended prior to the Acquisition of at least $1, (c) RCI shall have
delivered to the Lender a Pro Forma Compliance Certificate demonstrating that,
upon giving Pro Forma Effect to such Acquisition, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent Measurement Period ended on or prior to the date of such Acquisition, (d)
no Default or Event of Default shall exist or would result from giving effect to
such Acquisition, (e) such Acquisition shall not be a “hostile” acquisition and
shall have been approved by the Board of Directors and/or the shareholders (or
equivalent) of the applicable Loan Party and the Target, (f) the sum of
unrestricted cash and Cash Equivalents of the Loan Parties, plus availability
under the Revolving Facility, plus availability under the Reducing Revolving
Commitment, after giving effect to such Acquisition on a Pro Forma Basis, shall
be at least $15,000,000, (g) the Target of such Acquisition shall become a Loan
Party and/or the assets acquired shall be subject to Liens in favor of the
Lender, in each case in accordance with, and to the extent required by, Section
6.13 and/or Section 6.14, and (h) in connection with any such Acquisition for
which the aggregate Cost of Acquisition exceeds $10,000,000, RCI shall have
delivered to the Lender (i) a certified copy of the purchase agreement with
respect to such Acquisition, (ii) annual financial statements (including audits,
if available) of the Target for the past three fiscal year periods and the most
current interim financial statements of the Target, and (iii) updated
projections for the Loan Parties incorporating the Target of such Acquisition.

 “Permitted Business” means any business that is, directly or indirectly through
a Subsidiary, the same as, or substantially similar, reasonably related,
ancillary or complementary to, the business of the BorrowersRCI and its
Subsidiaries on the Closing Date.

 “Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Transfers” means (a) Dispositions of obsolete or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business; (b)
Dispositions of inventory in the ordinary course of business; (c) Dispositions
of property to any Borrower or any Subsidiary; provided,  that, if the
transferor of such property is a Loan Party then the transferee thereof must be
a Loan Party; (d) Dispositions of accounts receivable in connection with the
collection or compromise thereof; (e) licenses, sublicenses, leases or subleases
(other than, in each case, exclusive licenses of Intellectual Property) granted
to others not interfering in any material respect with the business of RCI and
its Subsidiaries; (f) Dispositions of property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property; and (g) the
Disposition of Cash Equivalents for fair market value.

﻿

 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 “Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of a Borrower or any
ERISA Affiliate or any such Plan to which a Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 “Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable



 

--------------------------------------------------------------------------------

 

 

Measurement Period for the applicable covenant or requirement: (a)(i) with
respect to any Disposition, Involuntary Disposition, or sale, transfer or other
disposition that results in a Person ceasing to be a Subsidiary, income
statement and cash flow statement items (whether positive or negative)
attributable to the Person or property disposed of shall be excluded, and (ii)
with respect to any Acquisition or Investment, income statement and cash flow
statement items (whether positive or negative) attributable to the Person or
property acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (A) such items are not otherwise
included in such income statement items for RCI and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01, and (B) such items are supported by financial statements or other
information satisfactory to the Lender, (b) any retirement of Indebtedness, and
(c) any incurrence or assumption of Indebtedness by any Borrower or any
Subsidiary (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided,  that, (x) Pro Forma Basis, Pro Forma Compliance and
Pro Forma Effect in respect of any Specified Transaction shall be calculated in
a reasonable and factually supportable manner and certified by a Responsible
Officer of RCI and (y) any such calculation shall be subject to the applicable
limitations, if any, set forth in the definition of Consolidated EBITDA.

 “Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of RCI containing reasonably detailed calculations of the Consolidated Total
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio as of the end of
the Measurement Period most recently ended after giving Pro Forma Effect to the
applicable Specified Transaction.

 “QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 “QFC Credit Support” has the meaning specified in Section 10.21.

 “Qualified Acquisition” means (a) a Permitted Acquisition for which the
aggregate Cost of Acquisition is $10,000,000 or greater, or (b) a series of
related Permitted Acquisitions in any twelve (12) month period for which the
aggregate Cost of Acquisition for all such Permitted Acquisitions is $10,000,000
or greater.

 “Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

 “Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 “Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Lender, which
agreement is in form and substance reasonably acceptable to the Lender and which
provides the Lender with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) or securities account(s) described therein.

 “RCI” has the meaning specified in the introductory paragraph hereto.

 “RCL” has the meaning specified in the introductory paragraph hereto.





 

--------------------------------------------------------------------------------

 

 

“Reducing Revolving Borrowing” means a borrowing consisting of simultaneous
Reducing Revolving Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by the Lender pursuant to Section
2.01(b).

“Reducing Revolving Commitment” means the Lender’s obligation to make Reducing
Revolving Loans to the Borrowers pursuant to Section 2.01(b).  The Reducing
Revolving Commitment on the Closing Date shall be $30,000,000.

“Reducing Revolving Loan” has the meaning specified in Section 2.01(b).

 “Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. 

 “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans or Reducing Revolving Loans, a
Loan Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

 “Responsible Officer” means the chief executive officer, president, chief
financial officer, or chief accounting officer of a Loan Party, solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Lender or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Lender. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.  To the extent requested by
the Lender, each Responsible Officer will provide an incumbency certificate and
to the extent requested by the Lender, appropriate authorization documentation,
in form and substance satisfactory to the Lender.

 “Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of RCI or any of its Subsidiaries, now or hereafter outstanding, (b)
any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares (or equivalent) of any
class of Equity Interests of RCI or any of its Subsidiaries, now or hereafter
outstanding, and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of Equity Interests of RCI or any of its Subsidiaries, now or hereafter
outstanding.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by the Lender pursuant to Section 2.01(a).

“Revolving Commitment” means the Lender’s obligation to (a) make Revolving Loans
to the Borrowers pursuant to Section 2.01(a), and (b) issue Letters of Credit
pursuant to Section 2.03.  The Revolving Commitment on the Closing Date shall be
$90,000,000.



 

--------------------------------------------------------------------------------

 

 

 “Revolving Facility” means, at any time, the aggregate amount of the Lender’s
Revolving Commitment at such time.

“Revolving Loan” has the meaning specified in Section 2.01(a).

 “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial,S&P Global Inc., and any successor thereto.

 “Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 “Sanctions” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

 “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 “Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and the Lender or an Affiliate of the Lender.

 “Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI and VII between any Loan
Party and the Lender or an Affiliate of the Lender.

 “Secured Obligations” means all Obligations and all Additional Secured
Obligations.

 “Secured Parties” means, collectively, the Lender, the Affiliates of the Lender
party to Secured Cash Management Agreements and Secured Hedge Agreements and the
Indemnitees.

 “Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 “Securities Exchange Act” means the Securities Exchange Act of 1934, including
all amendments thereto and regulations promulgated thereunder.

 “Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 “Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Lender by each of the Loan Parties.

 “Solvency Certificate” means a solvency certificate in substantially in the
form of Exhibit E.



 

--------------------------------------------------------------------------------

 

 

 “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 “Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.11).

 “Specified Transaction” means (a) any Acquisition, any Disposition, any sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any Involuntary Disposition, or any Investment that results in a
Person becoming a Subsidiary, in each case, whether by merger, consolidation or
otherwise, or any incurrence or repayment of Indebtedness, or (b) any other
event that by the terms of the Loan Documents requires Pro Forma Compliance with
a test or covenant, calculation as to Pro Forma Effect with respect to a test or
covenant or requires such test or covenant to be calculated on a Pro Forma
Basis.

 “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of RCI.

 “Supported QFC” has the meaning specified in Section 10.21.

 “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 “Swap Obligations” means with respect to any Loan Party any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.



 

--------------------------------------------------------------------------------

 

 

 “Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

 “Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 “Target” has the meaning specified in the definition of “Permitted
Acquisition”.

 “Tender Offer” means RCI’s offer to purchase up to $120,000,000 of its common
Equity Interests pursuant to the Offer to Purchase.

 “Threshold Amount” means $5,000,000.

 “Total Reducing Revolving Outstandings” means the aggregate Outstanding Amount
of all Reducing Revolving Loans.

 “Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.

 “Transactions” means, collectively, (a) the execution and delivery of this
Agreement and the other Loan Documents, (b) the Credit Extensions to be made on
the Closing Date, and (c) the purchase by RCI of its common Equity Interests in
connection with the Tender Offer and all Credit Extensions to occur in
connection therewith.

 “Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 “UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided,  that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 “UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 “United States” and “U.S.” mean the United States of America.

 “Unreimbursed Amount” has the meaning specified in Section 2.03(c).



 

--------------------------------------------------------------------------------

 

 

 “U.S. Special Resolution Regimes” has the meaning specified in Section 10.21.

 “Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

1.02Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Any and all references to “Borrower” regardless of whether
preceded by the term a, any, each of, all, and/or, or any other similar term
shall be deemed to refer, as the context requires, to each and every (and/or any
one or all) parties constituting a Borrower, individually and/or in the
aggregate.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

﻿

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

﻿

(d)Any reference herein to a merger, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, consolidation, amalgamation,



 

--------------------------------------------------------------------------------

 

 

assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person.  Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person).

1.03Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, (i) Indebtedness of RCI and its
Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded., and (ii) all
liability amounts shall be determined excluding any liability relating to any
operating lease, all asset amounts shall be determined excluding any
right-of-use assets relating to any operating lease, all amortization amounts
shall be determined excluding any amortization of a right-of-use asset relating
to any operating lease, and all interest amounts shall be determined excluding
any deemed interest comprising a portion of fixed rent payable under any
operating lease, in each case to the extent that such liability, asset,
amortization or interest pertains to an operating lease under which the
covenantor or a member of its consolidated group is the lessee and would not
have been accounted for as such under GAAP as in effect on December 31, 2015.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either RCI or the Lender shall so request, the Lender and RCI
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided,  that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein, and (ii) RCI shall provide to
the Lender financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c)Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of RCI and its Subsidiaries or to the
determination of any amount for RCI and its Subsidiaries on a Consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that RCI is required to consolidate pursuant to FASB ASC 810 as
if such variable interest entity were a Subsidiary as defined herein.

﻿

(d)Pro Forma Calculations.  Notwithstanding anything to the contrary contained
herein, all calculations of the Consolidated Total Leverage Ratio and the
Consolidated Fixed Charge Coverage Ratio shall be made on a Pro Forma Basis with
respect to all Specified Transactions occurring during the applicable
Measurement Period to which such calculation



 

--------------------------------------------------------------------------------

 

 

relates, and/or subsequent to the end of such Measurement Period but not later
than the date of such calculation; provided,  that, notwithstanding the
foregoing, when calculating the Consolidated Total Leverage Ratio and/or the
Consolidated Fixed Charge Coverage Ratio for purposes of (x) determining
compliance with Section 7.11, or (y) the Applicable Rate, in each case, any
Specified Transaction and any related adjustment contemplated in the definition
of Pro Forma Basis that occurred subsequent to the end of the applicable
Measurement Period shall not be given Pro Forma Effect.  For purposes of
determining compliance with any provision of this Agreement which requires Pro
Forma Compliance with any financial covenant set forth in Section 7.11, in the
case of any such compliance required prior to delivery of financial statements
for the fiscal quarter ending November 26, 2016, (i) such Pro Forma Compliance
shall be determined by reference to the maximum Consolidated Total Leverage
Ratio and/or minimum Consolidated Fixed Charge Coverage Ratio, as applicable,
permitted for the fiscal quarter ending November 26, 2016, and (ii)
notwithstanding anything to the contrary in this Agreement (e.g. references in
the definition of “Measurement Period” to the most recently completed four (4)
fiscal quarters of RCI for which RCI was required to deliver financial
statements pursuant to Section 6.01(a) or Section 6.01(b)), such Pro Forma
Compliance shall be determined by reference to the Interim Financial Statements.



1.04Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.05Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

1.06Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however,  that, with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.

ARTICLE II

COMMITMENTSCOMMITMENT AND CREDIT EXTENSIONS

2.01Loans.

(a) Subject to the terms and conditions set forth herein, the Lender agrees to
make loans (each such loan, a “Revolving Loan”) to either Borrower, in Dollars,
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount



 

--------------------------------------------------------------------------------

 

 

of the Revolving Commitment; provided,  that, after giving effect to any
Revolving Borrowing, the Total Revolving Outstandings shall not exceed the
Revolving Facility.  Within the limits of the Revolving Commitment, and subject
to the other terms and conditions hereof, each Borrower may borrow Revolving
Loans, prepay under Section 2.04, and reborrow under this Section 2.01. 
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein; provided, that,  Revolving Borrowings made on the Closing Date
or any of the three (3) Business Days following the Closing Date shall be made
as Base Rate Loans unless the applicable Borrower delivers a Funding Indemnity
Letter not less than three (3) Business Days prior to the date of such Revolving
Borrowing.

﻿

(b) Subject to the terms and conditions set forth herein, the Lender agrees to
make loans (each such loan, a “Reducing Revolving Loan”) to either Borrower, in
Dollars, from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of the
Reducing Revolving Commitment.  Reducing Revolving Borrowings repaid or prepaid
may not be reborrowed.  Reducing Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein; provided, that, Reducing
Revolving Borrowings made on the Closing Date or any of the three (3) Business
Days following the Closing Date shall be made as Base Rate Loans unless the
applicable Borrower delivers a Funding Indemnity Letter not less than three (3)
Business Days prior to the date of such Reducing Revolving Borrowing.

2.02Borrowings, Conversions and Continuations of Loans.

(a)Notice of Borrowing.  Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the applicable Borrower’s irrevocable notice to the Lender, which may be given
by (i) telephone or (ii) a Loan Notice; provided,  that, any telephonic notice
must be confirmed promptly by delivery to the Lender of a Loan Notice.  Each
such notice must be received by the Lender not later than 11:00 a.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans.  Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be, unless otherwise agreed by Lender, (x) with respect to the
Revolving Facility, in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, (A) with respect to a Borrowing of Revolving
Loans, if less, the remaining amount of the Revolving Commitment existing at
such time, and (B) with respect to a conversion or continuation of Revolving
Loans, if less, the entire principal thereof then outstanding), and (y) with
respect to any Reducing Revolving Borrowing, or any conversion to or
continuation of Reducing Revolving Loans, in a principal amount of $10,000,000
or a whole multiple of $1,000,000 in excess thereof (or, in connection with any
conversion or continuation of Reducing Revolving Loans, if less, the entire
principal thereof then outstanding).  Except as provided in Section 2.03(c),
each Borrowing of or conversion to Base Rate Loans shall be, unless otherwise
agreed by Lender, (I) with respect to the Revolving Facility, in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, (A)
with respect to a Borrowing of Revolving Loans, if less, the remaining amount of
the Revolving Commitment existing at such time, and (B) with respect to a
conversion or continuation of Revolving Loans, if less, the entire principal
thereof then outstanding), and (II) with respect to any Reducing Revolving
Borrowing, or any conversion of Reducing Revolving Loans, in a principal amount
of $10,000,000 or a whole multiple of $1,000,000 in excess thereof (or, in
connection with any conversion or continuation of Reducing Revolving Loans, if
less, the entire principal thereof then outstanding).  Each such notice shall
specify (1) the applicable Borrower, (2) the applicable facility and whether
such Borrower is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Loans, as the case may be, under such facility,
(3) the requested date (which shall be a Business



 

--------------------------------------------------------------------------------

 

 

Day) of the Borrowing, conversion or continuation, as the case may be, (4) the
principal amount of Loans to be borrowed, converted or continued, (5) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (6)
if applicable, the duration of the Interest Period with respect thereto.  If the
applicable Borrower fails to specify a Type of Loan in a Loan Notice or if the
applicable Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the applicable Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one (1) month.

(b)Advances.  Following receipt of a Loan Notice, upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01) and the Lender’s reasonable satisfaction
that the funding will not result in a violation of Section 7.17 or Section 7.18,
the Lender shall make the requested funds available to the applicable Borrower
either by (i) crediting the account of the applicable Borrower on the books of
Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and in form and
detail reasonably acceptable to) the Lender by the applicable Borrower.

(c)Eurodollar Rate Loans.  Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan.  During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Lender.

(d)Applicable Rate.  The Lender shall promptly notify the applicable Borrower of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Lender shall notify RCI of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e)Interest Periods. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than five (5)
Interest Periods in effect in respect of the Revolving Facility.  After giving
effect to all Reducing Revolving Borrowings, all conversions of Reducing
Revolving Loans from one Type to the other, and all continuations of Reducing
Revolving Loans as the same Type, there shall not be more than five (5) Interest
Periods in effect in respect of all outstanding Reducing Revolving Loans..    

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, the Lender agrees (A)
from time to time on any Business Day during the period from the Closing Date
until the Letter of Credit Expiration Date, to issue Letters of Credit in
Dollars for the account of any Borrower or any Subsidiary, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (B) to honor drawings under the Letters of Credit; provided,  that,
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Revolving Outstandings shall not exceed the Revolving



 

--------------------------------------------------------------------------------

 

 

Facility, and (y) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit.  Each request by a Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by such
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrowers’ ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrowers may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto and deemed to be L/C Obligations, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof.

(ii)The Lender shall not be under any obligation to issue any Letter of Credit
if:

(A)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Lender has approved such expiry date;

(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Lender has approved such expiry
date;

(C)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing the
Letter of Credit, or any Law applicable to the Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon the Lender with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it;

(D)the issuance of the Letter of Credit would violate one or more policies of
the Lender applicable to letters of credit generally; or

(E)the Letter of Credit is to be denominated in a currency other than Dollars.

(iii)The Lender shall be under no obligation to amend any Letter of Credit if
(A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower delivered to the Lender in the form of a Letter of
Credit



 

--------------------------------------------------------------------------------

 

 

Application, appropriately completed and signed by a Responsible Officer of such
Borrower and/or such Subsidiary, as required by the Lender.  Such Letter of
Credit Application may be sent by fax transmission, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
Lender, by personal delivery or by any other means acceptable to the Lender.
Such Letter of Credit Application must be received by the Lender not later than
11:00 a.m. at least two (2) Business Days (or such later date and time as the
Lender may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Lender: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day), (B) the amount thereof, (C) the expiry date thereof, (D) the name
and address of the beneficiary thereof, (E) the documents to be presented by
such beneficiary in case of any drawing thereunder, (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, (G) the purpose and nature of the requested Letter of Credit, and
(H) such other matters as the Lender may reasonably require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the Lender (1) the Letter of Credit to be amended, (2) the proposed date of
amendment thereof (which shall be a Business Day), (3) the nature of the
proposed amendment, and (4) such other matters as the Lender may reasonably
require.  Additionally, the applicable Borrower shall furnish to the Lender such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the Lender may
reasonably require.



(ii)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will also deliver to the applicable Borrower a true and
complete copy of such Letter of Credit or amendment.

(iii)If a Borrower so requests in any applicable Letter of Credit Application,
the Lender may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided,  that, any such Auto-Extension Letter of Credit must permit the Lender
to prevent any such extension at least once in each twelve (12) month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued.  Unless otherwise directed by the Lender,
a Borrower shall not be required to make a specific request to the Lender for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lender shall permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
 however,  that, the Lender shall not permit any such extension if (A) the
Lender has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date from the Borrowers that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.

(iv)If a Borrower so requests in any applicable Letter of Credit Application,
the Lender may, in its sole discretion, agree to issue a Letter of Credit that
permits the automatic reinstatement of all or a portion of the stated amount
thereof after any drawing



 

--------------------------------------------------------------------------------

 

 

thereunder (each, an “Auto-Reinstatement Letter of Credit”).  Unless otherwise
directed by the Lender, a Borrower shall not be required to make a specific
request to the Lender to permit such reinstatement.  If such Auto-Reinstatement
Letter of Credit permits the Lender to decline to reinstate all or any portion
of the stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the Lender shall not permit such reinstatement if
it has determined prior to the Non-Reinstatement Deadline that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause).



(c)Drawings and Reimbursements.  Upon receipt from the beneficiary of any Letter
of Credit of any notice of a drawing under such Letter of Credit, the Lender
shall notify the applicable Borrower thereof.  Not later than 11:00 a.m. on the
date of any payment by the Lender under a Letter of Credit (each such date, an
“Honor Date”), the applicable Borrower shall reimburse the Lender in an amount
equal to the amount of such drawing.  If the applicable Borrower fails to so
reimburse the Lender by such time, such Borrower shall be deemed to have
requested a Revolving Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans.  Any notice given by
the Lender pursuant to this Section 2.03(c) may be given by telephone if
immediately confirmed in writing; provided,  that, the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(d)Obligations Absolute.  The obligation of the Borrowers to reimburse the
Lender for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Lender or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv)waiver by the Lender of any requirement that exists for the Lender’s
protection and not the protection of the Borrowers or any waiver by the Lender
which does not in fact materially prejudice the Borrowers;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;





 

--------------------------------------------------------------------------------

 

 

(vi)any payment made by the Lender in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii)any payment by the Lender under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the Lender.  The Borrowers shall be
conclusively deemed to have waived any such claim against the Lender and its
correspondents unless such notice is given as aforesaid.

(e)Role of the Lender.  The Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the Lender shall not have any responsibility
to obtain any document (other than any sight or time draft, certificates and
documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document.  The Borrowers hereby assume
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided,  however,  that, this assumption
is not intended to, and shall not, preclude any Borrower’s pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement.  None of the Lender, any of its Related Parties nor
any correspondent, participant or assignee of the Lender shall be liable or
responsible for any of the matters described in Section 2.03(d);  provided,
 however,  that, anything in such section to the contrary notwithstanding, the
Borrowers may have a claim against the Lender, and the Lender may be liable to
the Borrowers, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary damages suffered by any Borrower which such
Borrower proves were caused by the Lender’s willful misconduct or gross
negligence or the Lender’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Letter
of Credit.  In furtherance and not in limitation of the foregoing, the Lender
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Lender shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.  The Lender may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.





 

--------------------------------------------------------------------------------

 

 

(f)Applicability of ISP; Limitation of Liability.  Unless otherwise expressly
agreed by the Lender and a Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), the rules of the
ISP shall apply to each Letter of Credit.  Notwithstanding the foregoing, the
Lender shall not be responsible to the Borrowers for, and the Lender’s rights
and remedies against the Borrowers shall not be impaired by, any action or
inaction of the Lender required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the Lender or
the beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(g)Letter of Credit Fees.  The Borrowers shall pay to the Lender a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be (i)
due and payable on the first Business Day following each fiscal quarter end,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand, and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(h)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(i)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the Lender hereunder for any and all drawings under such Letter of
Credit.  The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrowers, and that
the each Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

2.04Prepayments.

(a)Optional.  The Borrowers may, upon notice to the Lender pursuant to delivery
to the Lender of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay Revolving Loans and/or Reducing Revolving Loans in whole or
in part without premium or penalty subject to Section 3.05;  provided,  that,
unless otherwise agreed by the Lender (i) such notice must be received by Lender
not later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans, and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be (x) with
respect to the Revolving Facility, in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof or,  and (y) with respect to any
Reducing Revolving Loans, in aif less, the entire principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof then
outstanding; and (iii) any prepayment of Base Rate Loans shall be (x) with
respect to the Revolving Facility, in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof, and (y) with respect to any Reducing
Revolving Loans, in a principal amount of $10,000,000 or a whole multiple of
$1,000,000 in excess thereof or, in each case or, if less, the entire principal
amount thereof then outstanding.  Each such



 

--------------------------------------------------------------------------------

 

 

notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  If such notice is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of principal shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment of the outstanding Reducing Revolving Loans pursuant to this Section
2.04(a) shall be applied to the principal repayment installments thereof in the
direct order of maturity.

(b)Mandatory.  If for any reason the Total Revolving Outstandings at any time
exceed the Revolving Facility at such time, the Borrowers shall immediately
prepay Revolving Loans and L/C Borrowings (together with all accrued but unpaid
interest thereon) and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided,  that, the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.04(b) unless, after the prepayment of the Revolving Loans, the Total Revolving
Outstandings exceed the Revolving Facility at such time.

2.05Termination or Reduction of CommitmentsCommitment.

(a)Optional.  The Borrowers may, upon notice to the Lender, terminate the
Revolving Facility, the Reducing Revolving Commitment or the Letter of Credit
Sublimit, or from time to time permanently reduce all or any portion of the
Revolving Facility, the Reducing Revolving Commitment or the Letter of Credit
Sublimit; provided,  that, unless otherwise agreed by the Lender, (i) any such
notice shall be received by the Lender not later than 11:00 a.m. three (3)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) the Borrowers shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility, or (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit.

(b) Mandatory.

(i) The Reducing Revolving Commitment shall be automatically and permanently
reduced on each date on which a Reducing Revolving Borrowing is made by an
amount equal to the principal amount of the Reducing Revolving Borrowing made on
such date.

(b)(ii) Mandatory.  If after giving effect to any reduction or termination of
the Revolving Facility under this Section 2.05, the Letter of Credit Sublimit
exceeds the Revolving Facility at such time, the Letter of Credit Sublimit shall
be automatically reduced by the amount of such excess.

(c)Payment of Fees.  All fees in respect of the Revolving Facility and/or the
Reducing Revolving Commitment accrued until the effective date of any
termination of the Revolving Facility and/or the Reducing Revolving Commitment
shall be paid on the effective date of such termination.





 

--------------------------------------------------------------------------------

 

 

2.06Repayment of Loans.

(a) Revolving Loans.  The Borrowers shall repay to the Lender on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

﻿

(b)Reducing Revolving Loans.  The Borrowers shall repay the outstanding
principal amount of the Reducing Revolving Loans in installments on the last
Business Day of each March, June, September and December and on the Maturity
Date, in each case, in an amount equal to six and one-quarter percent (6.25%) of
the original principal amount of Reducing Revolving Loans that have been
advanced pursuant to Section 2.01(b) on or prior to such date (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.04(a) or Section 7.05(b), as
the case may be), unless accelerated sooner pursuant to Section 8.02;  provided,
 that, the final principal repayment installment of Reducing Revolving Loans
shall be repaid on the Maturity Date and in any event shall be in an amount
equal to the aggregate principal amount of all Reducing Revolving Loans
outstanding on such date.

2.07Interest and Default Rate.

(a)Interest.  Subject to the provisions of Section 2.07(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate;
and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.  To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a calculation that is less than zero, such calculation shall be
deemed zero for purposes of this Agreement.

(b)Default Rate.

(i)(A) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, or (B) an Event of Default pursuant to Section
8.01(f) exists, all outstanding Obligations shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by any Loan Party
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Lender such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Lender, while any Event of Default exists, all
outstanding Obligations (including Letter of Credit Fees) shall accrue at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.





 

--------------------------------------------------------------------------------

 

 

(c)Interest Payments.  Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.08Commitment Fee.

In addition to certain fees described in Section 2.03(g), the Borrowers shall
pay to the Lender a commitment fee (the “Commitment Fee”) equal to the
Commitment Fee Rate times the actual daily amount by which the Commitment
AmountRevolving Facility exceeds the sum of the Total Revolving Outstandings
plus the Total Reducing Revolving Outstandings.  The Commitment Fee shall accrue
at all times during the relevant Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the each Availability Period.  The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Commitment Fee Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Commitment Fee Rate separately for each
period during such quarter that a differing Commitment Fee Rate was in effect.

2.09Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10, bear interest for one (1) day.  Each
determination by the Lender of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of RCI or for any other reason, RCI or the Lender determines that (i)
the Consolidated Total Leverage Ratio as calculated in any Compliance
Certificate delivered pursuant hereto as of any applicable date was inaccurate,
and (ii) a proper calculation of the Consolidated Total Leverage Ratio would
have resulted in higher pricing for such period, the Borrowers shall immediately
and retroactively be obligated to pay to the Lender promptly on demand by the
Lender (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Lender under any
provision of this agreement to payment of any Obligations hereunder at the
Default Rate or under Article VIII. The Borrowers’ obligations under this
paragraph shall survive the termination of the CommitmentsCommitment and the
repayment of all Obligations hereunder.

2.10Payments Generally.

All payments to be made by the Borrowers shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided



 

--------------------------------------------------------------------------------

 

 

herein, all payments by the Borrowers hereunder shall be made to the Lender at
the Lender’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  All payments received by the Lender
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  Except as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

2.11Cash Collateral.

(a)Certain Credit Support Events.  If (i) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, or (ii) the
Borrowers shall be required to provide Cash Collateral pursuant to the terms
hereof, the Borrowers shall promptly following any request by the Lender,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount.

(b)Grant of Security Interest.  The Borrowers hereby grant to (and subjects to
the control of) the Lender and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant to this Section 2.11, and in
all proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.11(c).  If at any time the
Lender determines that Cash Collateral is subject to any right or claim of any
Person other than the Lender, or that the total amount of such Cash Collateral
is less than the Minimum Collateral Amount, the Borrowers will, promptly upon
demand by the Lender, pay or provide to the Lender additional Cash Collateral in
an amount sufficient to eliminate such deficiency. All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in one or more blocked, non-interest bearing deposit accounts at Bank
of America.  The Borrowers shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.11 or Section
2.03,  Section 2.04 or Section 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
secure obligations shall be released promptly following the good faith
determination by the Lender that there exists excess Cash Collateral over the
amount of Cash Collateral, if any, required to be provided under the terms of
this Agreement; provided,  that, (i) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (ii) the Person providing
Cash Collateral and the Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated obligations.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.





 

--------------------------------------------------------------------------------

 

 

(a)If any payments to the Lender under this Agreement are made from outside the
United States, the Borrowers will not deduct any foreign taxes from any payments
it makes to the Lender.  If any such taxes are imposed on any payments made by
the Borrowers (including payments under this paragraph), the Borrowers will pay
the taxes and will also pay to the Lender, at the time interest is paid, any
additional amount which the Lender specifies as necessary to preserve the
after-tax yield the Lender would have received if such taxes had not been
imposed.  The Borrowers will confirm that they have paid the taxes by giving the
Lender official tax receipts (or notarized copies) within thirty (30) days after
the due date.

(b)If the Lender is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document, the Lender shall
deliver to the Borrowers, at the time or times reasonably requested by the
Borrowers, such properly completed and duly executed documentation reasonably
requested by the Borrowers as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, if reasonably
requested by the Borrowers, the Lender shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrowers as will
enable the Borrowers to determine whether the Lender is subject to backup
withholding or information reporting requirements.

3.02Illegality.

If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
Lender’s Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension, or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of the Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by the Lender to RCI, (a) any obligation of the
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (b) if such notice
asserts the illegality of the Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of the
Lender shall, if necessary to avoid such illegality, be determined by the Lender
without reference to the Eurodollar Rate component of the Base Rate, in each
case until the Lender notifies RCI that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (i) the Borrowers
shall, upon demand from the Lender, prepay or, if applicable, convert all
Eurodollar Rate Loans to Base Rate Loans (the interest rate on which Base Rate
Loans shall, if necessary to avoid such illegality, be determined by the Lender
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if the Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
the Lender may not lawfully continue to maintain such Eurodollar Rate Loans, and
(ii) if such notice asserts the illegality of the Lender determining or charging
interest rates based upon the Eurodollar Rate, the Lender shall during the
period of such suspension compute the Base Rate without reference to the
Eurodollar Rate component thereof until it is no longer illegal for the Lender
to determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.

3.03Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, the Lender determines in good faith that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for (i) determining the
Eurodollar Rate for any



 

--------------------------------------------------------------------------------

 

 

requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (ii) ascertaining
LIBOR and such circumstances are unlikely to be temporary, (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to the Lender of
funding such Eurodollar Rate Loan, (d) the administrator of LIBOR or a
Governmental Authority having jurisdiction over the Lender has made a public
statement identifying a specific date after which LIBOR shall no longer be made
available, or used for determining the interest rate of loans, or (e) loans
currently being executed, or that include language similar to that contained in
this Section 3.03, are being executed or amended (as applicable) to incorporate
or adopt a new benchmark interest rate to replace LIBOR, then, in any such case,
the Lender will promptly so notify RCI.  Thereafter, (i) the obligation of the
Lender to make or maintain Eurodollar Rate Loans shall be suspended, and (ii) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Lender revokes such notice.  Upon receipt of such notice,
the Borrowers may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurodollar Rate Loans or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein. Notwithstanding the foregoing, in the case of such
pending request, the Lender, in consultation with RCI, may establish an
alternative interest rate for funding or maintaining Loans in the applicable
amount, and with the same Interest Period as the Loan requested to be made,
converted or continued, as the case may be in which case, such alternative rate
of interest shall apply with respect to such Loans.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement contemplated by Section 3.04(d));

(ii)subject the Lender to any taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by the
Lender or any Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
the Lender of issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit), or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest
or any other amount) then, upon request of the Lender, the Borrowers will pay to
the Lender such additional amount or amounts as will compensate the Lender for
such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If the Lender determines that any Change in Law
affecting the Lender or the Lender’s Office or the Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
CommitmentsCommitment or the Loans made by or the Letters of Credit issued by



 

--------------------------------------------------------------------------------

 

 

the Lender, to a level below that which the Lender or the Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in Section 3.04(a) or Section 3.04(b) and
delivered to RCI shall be conclusive absent manifest error.  The Borrowers shall
pay the Lender the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

(d)Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to the Lender,
(i) as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive), and (ii) as long
as the Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the CommitmentsCommitment or the
funding of the Loans, such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Commitment or Loan by the Lender (as
determined by the Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided RCI shall have received at least ten
(10) days’ prior notice of such additional interest or costs from the
Lender.  If the Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

(e)Delay in Requests.  Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate the Lender pursuant to
the foregoing provisions of this Section 3.04 for any increased costs incurred
or reductions suffered more than nine (9) months prior to the date that the
Lender notifies RCI of the Change in Law giving rise to such increased costs or
reductions and of the Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

3.05Compensation for Losses.

Upon demand of the Lender from time to time, the Borrowers shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of (a) any continuation, conversion, payment
or prepayment of any Loan other than a Base Rate Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, automatic, by
reason of acceleration, or otherwise); or (b) any failure by any Borrower (for a
reason other than the failure of the Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by such Borrower; including any loss of anticipated profits and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers shall also pay any
customary administrative fees charged by the Lender in connection with the
foregoing.





 

--------------------------------------------------------------------------------

 

 

For purposes of calculating amounts payable by the Borrowers to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the CommitmentsCommitment, the repayment of all Obligations
hereunder, and the Facility Termination Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01Conditions of Initial Credit Extension.

The obligation of the Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a)Execution of Loan Documents.  The Lender shall have received counterparts of
this Agreement and the other Loan Documents required to be executed on the
Closing Date, each properly executed by a Responsible Officer of each Loan Party
thereto and, in the case of this Agreement, by the Lender.

(b)Organization Documents, Resolutions, etc.  The Lender shall have received the
following, each of which shall be originals or facsimiles (followed promptly by
originals), in form and substance satisfactory to the Lender and its legal
counsel:

(i)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the jurisdiction of its organization or incorporation, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the Closing Date;

(ii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Lender may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and

(iii)such documents and certifications as the Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its
jurisdiction of organization or incorporation (where such concepts are
applicable).

(c)Legal Opinions of Counsel.  The Lender shall have received an opinion or
opinions of counsel for the Loan Parties, dated the Closing Date and addressed
to the Lender, in form and substance reasonably acceptable to the Lender.

(d)Financial Statements.  The Lender shall have received (i) the Audited
Financial Statements, (ii) the Interim Financial Statements, and (iii) financial
projections for RCI and its



 

--------------------------------------------------------------------------------

 

 

Subsidiaries on a Consolidated basis, in form and substance reasonably
satisfactory to the Lender, for each year during the term of this Agreement.

(e)No Material Adverse Change.  There shall not have occurred since May 28, 2016
any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(f)Personal Property Collateral.  The Lender shall have received, in form and
substance reasonably satisfactory to the Lender:

(i)(A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party or where a filing would need to be
made in order to perfect the Lender’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens, and (B) tax lien, judgment and
bankruptcy searches;

(ii)searches of ownership of Intellectual Property in the appropriate
governmental offices and duly executed notices of grant of security interest in
the form required by the Collateral Documents as are necessary, in the Lender’s
sold discretion, to perfect the Lender’s security interest in the Intellectual
Property of the Loan Parties;

(iii)completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Lender’s sole discretion, to perfect the Lender’s security
interest in the Collateral;

(iv)all certificates evidencing any certificated Equity Interests pledged to the
Lender pursuant to the Collateral Documents, together with duly executed in
blank and undated stock powers attached thereto;

(v)in the case of any personal property Collateral located at premises leased by
a Loan Party and set forth on Schedule 5.21(d), such estoppel letters, consents
and waivers from the landlords of such real property to the extent required to
be delivered in pursuant to Section 6.14(c); and

(vi)to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to create and perfect the Lender’s security
interest in the Collateral.

(g)Liability, Casualty, Property, Terrorism and Business Interruption Insurance.
 The Lender shall have received copies of insurance policies, declaration pages,
certificates and endorsements of insurance or insurance binders evidencing
liability, casualty, property, terrorism and business interruption insurance
meeting the requirements set forth herein or in the Collateral Documents.

(h)No Litigation.  There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of the Loan Parties, threatened in any
court or before any arbitrator or Governmental Authority that could reasonably
be expected to have a Material Adverse Effect.

(i)Officer’s Certificate.  The Lender shall have received a certificate signed
by a Responsible Officer of RCI certifying that (i) the conditions specified in
Sections 4.01(e),  (h), and



 

--------------------------------------------------------------------------------

 

 

(k) and Sections 4.02(a) and (b) have been satisfied, and (ii) attached thereto
are true and complete calculations demonstrating that, after giving Pro Forma
Effect to the Transactions, the Consolidated Total Leverage Ratio is less than
1.50 to 1.0.



(j)Solvency Certificate.  The Lender shall have received a Solvency Certificate
signed by a Responsible Officer of RCI as to the financial condition, solvency
and related matters of RCI and its Subsidiaries, after giving effect to the
Transactions.

(k)Consents.  All Board of Director, governmental, shareholder and material
third party consents and approvals necessary in connection with the Loan
Documents and the Transactions shall have been obtained and shall be in full
force and effect.

(l)Existing Indebtedness of the Loan Parties.  All of the existing Indebtedness
for borrowed money of the Loan Parties and their respective Subsidiaries (other
than Indebtedness permitted to exist pursuant to Section 7.02) shall be repaid
in full and all security interests related thereto shall be terminated, in each
case, on or prior to the Closing Date.

(m)Due Diligence.  The Lender shall have completed a due diligence investigation
of the Loan Parties with respect to OFAC, Foreign Corrupt Practices Act and
“know your customer” due diligence in scope, and with results, satisfactory to
the Lender.  The Loan Parties shall have provided to the Lender the
documentation and information that the Lender requests in order to comply with
its obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

(n)Attorney Costs.  Unless waived by the Lender, the Borrowers shall have paid
(or caused to have paid) all fees, charges and disbursements of counsel to the
Lender to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided,  that, such
estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and the Lender).

4.02Conditions to all Credit Extensions.

The obligation of the Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

(a)Representations and Warranties.  The representations and warranties of each
Loan Party contained in this Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date, and except that for purposes
of this Section 4.02, the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent deliverables
furnished pursuant to Section 6.01(a) or (b), respectively.

(b)Default.  No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.





 

--------------------------------------------------------------------------------

 

 

(c)Request for Credit Extension.  The Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lender, as of the date made or
deemed made, that:

5.01Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.  The copy of the Organization Documents of each
Loan Party provided to the Lender pursuant to the terms of this Agreement is a
true and correct copy of each such document, each of which is valid and in full
force and effect.

5.02Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material Contractual Obligation to
which such Person is a party or affecting such Person or the material properties
of such Person or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate, in any material respect, any Law to
which such Person or its property is subject.

5.03Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof), or
(d) the exercise by the Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained, and (ii) filings to perfect the Liens created by the
Collateral Documents.





 

--------------------------------------------------------------------------------

 

 

5.04Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity.

5.05Financial Statements; No Material Adverse Effect.

(a)Audited Financial Statements.  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of RCI and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of RCI and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b)Quarterly Financial Statements.  The Interim Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of RCI and its
Subsidiaries as of the date thereof and their results of operations, and cash
flows and changes in shareholders’ equity for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c)Material Adverse Effect.  Since May 28, 2016, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d)Financial Projections.  The financial projections for RCI and its
Subsidiaries delivered pursuant to Section 4.01(d)(iii) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
reasonable in light of the conditions existing at the time of delivery of such
projections, and represented, at the time of delivery, RCI’s good faith estimate
of its future financial condition and performance, it being recognized by the
Lender that such projections may differ from actual results.

5.06Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document or any
of the transactions contemplated hereby, or (b) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

5.07No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to



 

--------------------------------------------------------------------------------

 

 

have a Material Adverse Effect.  No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.09Environmental Compliance.

(a)The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

5.10Insurance.

The properties of RCI and its Subsidiaries are insured with financially sound
and reputable insurance companies not Affiliates of the Borrowers, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates.  The general liability, casualty, property, terrorism and business
interruption insurance coverage of the Loan Parties as in effect on the
ClosingFifth Amendment Effective Date, is outlined as to carrier, policy number,
expiration date, type, amount and deductibles on Schedule 5.10 and such
insurance coverage complies with the requirements set forth in this Agreement
and the other Loan Documents.

5.11Taxes.

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect, nor is there any tax sharing agreement applicable to
RCI or any Subsidiary.

5.12ERISA Compliance.





 

--------------------------------------------------------------------------------

 

 

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter or is subject to a favorable
opinion letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the IRS.  To the best knowledge of the Loan Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

(b)There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is sixty percent (60%) or higher and no Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below sixty percent (60%) as of the most recent valuation date; (iii) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (iv) no Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, and, in each case, such ERISA Event,
either individually or taken as a whole with all other ERISA Events, could
reasonably be expected to have a Material Adverse Effect.

(d)Except for the Pension Plans set forth on Schedule 5.12(d), noNo Borrower nor
any ERISA Affiliate maintains or contributes to, or has any unsatisfied
obligation to contribute to, or liability under, any active or terminated
Pension Plan.

(e)Each Borrower represents and warrants as of the FourthFifth Amendment
Effective Date that such Borrower is not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the CommitmentsCommitment.

﻿

5.13Margin Regulations; Investment Company Act.

(a)Margin Regulations.  No Borrower is engaged, nor will any Borrower engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin
stock.  Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than twenty-five percent (25%) of the
value of the assets (either of each Borrower only or of RCI and its Subsidiaries
on a Consolidated basis) subject to the provisions of Section 7.01 or Section
7.05 or subject to any restriction



 

--------------------------------------------------------------------------------

 

 

contained in any agreement or instrument between any Borrower and the Lender or
any Affiliate of the Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.



(b)Investment Company Act.  None of any Loan Party, any Person Controlling any
Loan Party, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.14Disclosure.

The Borrowers have disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries or any
other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided,  that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time, it being recognized by the Lender that such
projections may differ from the projected results.

5.15Compliance with Laws.

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.16Solvency.

Each Loan Party is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.

5.17Casualty, etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are presently affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.18Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act.  

(a)Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority, or (iii) located, organized or resident in a Designated
Jurisdiction.  RCI and its Subsidiaries have conducted their businesses in
compliance with all applicable Sanctions and have instituted and



 

--------------------------------------------------------------------------------

 

 

maintained policies and procedures designed to promote and achieve compliance
with such Sanctions.

(b)Anti-Corruption Laws.  The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

(c)PATRIOT Act.  Each Loan Party and each Subsidiary is in compliance with (i)
the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the PATRIOT Act.

5.19Responsible Officers.

Set forth on Schedule 5.19 are Responsible Officers, holding the offices
indicated next to their respective names, as of the ClosingFifth Amendment
Effective Date, and such Responsible Officers are the duly elected and qualified
officers of such Loan Party and are duly authorized to execute and deliver, on
behalf of the respective Loan Party, this Agreement and the other Loan
Documents.

5.20Subsidiaries; Equity Interests; Loan Parties.

(a)Subsidiaries, Joint Ventures, Partnerships and Equity Investments.  Set forth
on Schedule 5.20(a) is the following information which is true and complete in
all respects as of the ClosingFifth Amendment Effective Date: (i) a complete and
accurate list of all Subsidiaries, joint ventures and partnerships and other
equity investments of the Loan Parties, (ii) the number of shares of each class
of Equity Interests in each Subsidiary outstanding, (iii) the number and
percentage of outstanding shares of each class of Equity Interests owned by the
Loan Parties and their Subsidiaries, and (iv) the class or nature of such Equity
Interests (i.e. voting, non-voting, preferred, etc.).  The outstanding Equity
Interests in all Subsidiaries are validly issued, fully paid and non-assessable
and are owned free and clear of all Liens.  There are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
any Loan Party or any Subsidiary thereof, except as contemplated in connection
with the Loan Documents.

(b)Loan Parties.  Set forth on Schedule 5.20(b) is the following information
with respect to each Loan Party which is true and complete in all respects as of
the ClosingFifth Amendment Effective Date: (i) exact legal name, (ii) any former
legal names in the four (4) months prior to the ClosingFifth Amendment Effective
Date, (iii) the jurisdiction of incorporation or organization, as applicable,
(iv) type of organization, (v) address of its chief executive office (and, if
different, its principal place of business), (vi) U.S. federal taxpayer
identification number, and (vii) organization identification number.

5.21Collateral Representations.

(a)Collateral Documents.  The provisions of the Collateral Documents are
effective to create in favor of the Lender, for the benefit of the Secured
Parties, a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein.  Except for (i) filings completed prior to
the Closing



 

--------------------------------------------------------------------------------

 

 

Date and as contemplated hereby and by the Collateral Documents, or (ii) such
other actions as may be required by the Collateral Documents (including actions
pursuant to applicable foreign Laws affecting the pledge of the Equity Interests
of Foreign Subsidiaries), no filing or other action will be necessary to perfect
or protect such Liens.

(b)Intellectual Property.  Set forth on Schedule 5.21(b) is a list of all
Intellectual Property registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the ClosingFifth Amendment Effective Date.  Except for
such claims and infringements that could not reasonably be expected to have a
Material Adverse Effect, no claim has been asserted and is pending by any Person
against any Loan Party or any Subsidiary challenging or questioning the use of
any Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does any Loan Party know of any such claim, and, to the knowledge
of the Loan Parties, neither (i) the use of any Intellectual Property by any
Loan Party or any of its Subsidiaries, nor (ii) the granting of a right or a
license in respect of any Intellectual Property from any Loan Party or any of
its Subsidiaries, in each case, infringes on the rights of any Person.  As of
the ClosingFifth Amendment Effective Date, none of the Intellectual Property
owned by any of the Loan Parties or any of its Subsidiaries is subject to any
material licensing agreement or similar arrangement (other than (x)
non-exclusive outbound licenses to customers of the Loan Parties in the ordinary
course of business, and (y) licenses of over-the-counter software that is
commercially available to the public) except as set forth on Schedule 5.21(b).

(c)Deposit Accounts and Securities Accounts.  Set forth on Schedule 5.21(c), as
of the ClosingFifth Amendment Effective Date, is a description of all deposit
accounts and securities accounts of the Loan Parties maintained in the United
States, including the name of (i) the applicable Loan Party, (ii) in the case of
a deposit account, the depository institution and whether such account is an
Excluded Account, and (iii) in the case of a securities account, the securities
intermediary or issuer and whether such account inis an Excluded Account, as
applicable.

(d)Properties.  Set forth on Schedule 5.21(d), as of the ClosingFifth Amendment
Effective Date, is a list of all real property located in the United States that
is owned or leased by any Loan Party (in each case, including (i) the name of
the Loan Party owning (or leasing) such property, (ii) the property address and
(iii) the city, state and zip code which such property is located).

(e)Material Contracts.  Set forth on Schedule 5.21(e), as of the ClosingFifth
Amendment Effective Date, is a complete and accurate list of all Material
Contracts of RCI and its Subsidiaries.

5.22Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Subsidiary as of the Closing Date and
neither any Loan Party nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five (5) years
preceding the Closing Date.

5.23EEAAffected Financial Institutions.

No Loan Party is an EEAAffected Financial Institution.

5.24Covered Entities.





 

--------------------------------------------------------------------------------

 

 

No Loan Party is a Covered Entity.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

6.01Financial Statements.

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

(a)Audited Financial Statements.  As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of RCI (or, if earlier,
fifteen (15) days after the date required to be filed with the SEC), commencing
with the fiscal year ending May 27, 2017, a Consolidated balance sheet of RCI
and its Subsidiaries as at the end of such fiscal year, and the related
Consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Lender (it being agreed that RSM US LLP is
reasonably acceptable to the Lender as of the Closing Date), which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit.

(b)Quarterly Financial Statements.  As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of RCI (or, if earlier, five (5) days after the
date required to be filed with the SEC), commencing with the fiscal quarter
ending November 26, 2016, a Consolidated balance sheet of RCI and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal quarter and for the portion of RCI’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, certified by the chief executive officer, chief financial
officer, or chief accounting officer who is a Responsible Officer of RCI as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of RCI and its Subsidiaries, subject only to normal
year-end audit adjustments and the absence of footnotes.

(c)Business Plan and Budget.  As soon as available, but in any event no later
than ninety (90) days after the end of each fiscal year of RCI, an annual
business plan and budget of RCI and its Subsidiaries on a Consolidated basis,
including forecasts prepared by management of RCI, of Consolidated balance
sheets and statements of income or operations and cash flows of RCI and its
Subsidiaries on a monthlyquarterly basis for the then current fiscal year.

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrowers shall not be separately required to furnish such
information under Sections 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.





 

--------------------------------------------------------------------------------

 

 

6.02Certificates; Other Information.

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

(a)Accountants’ Certificate.  Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or, if any such Default shall exist, stating the nature and status
of such event.

(b)Compliance Certificate.  Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer, or
chief accounting officer which is a Responsible Officer of RCI, which shall
include (i) a certification as to whether the Loan Parties and their respective
Subsidiaries have performed and observed each covenant and condition of the Loan
Documents applicable to it during the period covered by the Compliance
Certificate (or, if not, a listing of the conditions or covenants that have not
been performed or observed and the nature and status of each such Default), (ii)
a certification of compliance with the financial covenants set forth in Section
7.11, including financial covenant analyses and calculation for the period
covered by the Compliance Certificate, (iii) a copy of management’s discussion
and analysis with respect to such financial statements, (iv) a listing of (A)
all applications with the United States Patent and Trademark Office or the
United States Copyright Office by any Loan Party, if any, for any Intellectual
Property made since the date of the prior certificate (or, in the case of the
first such certificate, the Closing Date), (B) all issuances of registrations or
letters on existing applications with the United States Patent and Trademark
Office or the United States Copyright Office by any Loan Party, if any, for any
Intellectual Property received since the date of the prior certificate (or, in
the case of the first such certificate, the Closing Date), and (C) all material
licenses relating to any Intellectual Property (other than (x) non-exclusive
outbound licenses to customers of the Loan Parties in the ordinary course of
business, and (y) licenses of over-the-counter software that is commercially
available to the public) entered into by any Loan Party since the date of the
prior certificate (or, in the case of the first such certificate, the Closing
Date), so long as such Intellectual Property has been registered with the United
States Patent and Trademark Office or the United States Copyright Office, and
(v) any updated insurance binder or other evidence of insurance for any
insurance coverage of any Loan Party that was renewed, replaced or modified
during the period covered by such Compliance Certificate.  Unless the Lender
requests executed originals, delivery of the Compliance Certificate may be by
electronic communication including fax or email and shall be deemed to be an
original and authentic counterpart thereof for all purposes.

(c)Audit Reports; Management Letters; Recommendations.  Promptly after any
request by the Lender, copies of any detailed audit reports, management letters
or recommendations submitted to the Board of Directors (or the audit committee
of the Board of Directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them.

(d)Annual Reports; Etc.  Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of any Loan Party, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Lender pursuant hereto.





 

--------------------------------------------------------------------------------

 

 

(e)Debt Securities Statements and Reports.  Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lender pursuant to Section 6.01 or any other clause of
this Section 6.02.

(f)SEC Notices.  Promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary.

(g)Notices.  Not later than five (5) Business Days after receipt thereof by any
Loan Party or any Subsidiary, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement and, from time to time upon request by the Lender, such information
and reports regarding such instruments, indentures and loan and credit and
similar agreements as the Lender may reasonably request.

(h)Environmental Notice.  Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against, or any Responsible Officer obtaining
knowledge of, any noncompliance by any Loan Party or any of its Subsidiaries
with any Environmental Law or Environmental Permit that could reasonably be
expected to have a Material Adverse Effect.

(i)Additional Information.  Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Lender may from time to time reasonably request; provided,  that, none of RCI or
any Subsidiary shall be required to disclose any document, information or other
matter that is subject to attorney-client or similar privilege; provided,
 further,  that, RCI or the applicable Subsidiary shall notify the Lender as to
the scope of the information that is not being provided pursuant to the
foregoing proviso.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (a) on which RCI posts such
documents, or provides a link thereto on RCI’s website on the Internet at the
website address listed on Schedule 1.01(b), or (b) on which such documents are
posted on RCI’s behalf on an Internet or intranet website, if any, to which the
Lender has access (whether a commercial, third-party website or whether
sponsored by the Lender); provided,  that, (i) the Borrowers shall deliver paper
copies of such documents to the Lender upon its request to RCI to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Lender, and (ii) the Borrowers shall notify the Lender (by fax
transmission or e-mail transmission) of the posting of any such documents and
provide to the Lender by e-mail electronic versions (i.e., soft copies) of such
documents.

6.03Notices.

Promptly, but in any event within three (3) Business Days, notify the Lender of:

(a)the occurrence of any Default.





 

--------------------------------------------------------------------------------

 

 

(b)any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c)the occurrence of any ERISA Event that could reasonably be expected to result
in a liability in excess of the Threshold Amount.

(d)any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiary thereof, including any determination by RCI
referred to in Section 2.09(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of RCI setting forth details of the occurrence referred to
therein and to the extent applicable, stating what action the Borrowers have
taken and propose to take with respect thereto.  Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04Payment of Obligations.

Pay and discharge as the same shall become due and payable (a) all federal,
state and other material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Loan
Party or such Subsidiary; and (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property (other than any Permitted Lien).

6.05Preservation of Existence, Etc.

(a)Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or Section 7.05.

(b)Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(c)Preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06Maintenance of Properties.

(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, except where failure to do so could not
reasonably be expected to have a Material Adverse Effect

(b)Make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c)Use the standard of care typical in the industry in the operation and
maintenance of its facilities.





 

--------------------------------------------------------------------------------

 

 

6.07Maintenance of Insurance.

(a)Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrowers, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons, including terrorism insurance.

(b)Cause the Lender to be named as lenders’ loss payable, loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect of
any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause, unless otherwise agreed to by the Lender, each provider
of any such insurance to agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Lender that it will
give the Lender thirty (30) days prior written notice before any such policy or
policies shall be altered or cancelled (or ten (10) days prior notice in the
case of cancellation due to the nonpayment of premiums).  Annually, upon
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Lender, such evidence of insurance as reasonably
required by the Lender, including, (i) certified copies of such insurance
policies, (ii) evidence of such insurance policies (including, and as
applicable, ACORD Form 28 certificates (or similar form of insurance
certificate), and ACORD Form 25 certificates (or similar form of insurance
certificate)), (iii) declaration pages for each insurance policy, and (iv)
lender’s loss payable endorsement if the Lender, for the benefit of the Secured
Parties, is not on the declarations page for such policy.

6.08Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (ii) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09Books and Records.

(a)Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

(b)Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

6.10Inspection Rights.

Permit representatives and independent contractors of the Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to
RCI; provided,  that, (i) so long as no Event of Default then exists, except for
one visit per calendar year (which shall be at the reasonable expense of the
Borrowers), all such visits and inspections shall be at the sole expense of the
Lender, and (ii) when an Event of Default exists, the Lender (or any of their
respective representatives or independent contractors)



 

--------------------------------------------------------------------------------

 

 

may do any of the foregoing at the reasonable expense of the Borrowers at any
time during normal business hours and without advance notice.

﻿

6.11Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to finance the purchase by RCI of its common Equity Interests
in connection with the Tender Offer, (c) to finance working capital, Permitted
Acquisitions and capital expenditures, (d) to pay fees and expenses due in
connection with the Transactions, and (e) for other general corporate purposes;
provided,  that, in no event shall the proceeds of the Credit Extensions be used
in contravention of any Law to which such Person or its property is subject or
of any Loan Document.

6.12Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, and enforce each such Material Contract in accordance with its
terms.

6.13Covenant to Guarantee Obligations.

Within thirty (30) days (or such longer period of time as is agreed to by the
Lender in its sole discretion) after the acquisition or formation of any
Subsidiary, notify the Lender of the acquisition or formation thereof and, if
such Subsidiary is a Domestic Subsidiary (other than a FSHCO), cause such Person
to become a Guarantor hereunder by way of execution of a Joinder Agreement.  In
connection with the foregoing, the Loan Parties shall deliver to the Lender,
with respect to each new Guarantor to the extent applicable, substantially the
same documentation as is required pursuant to Section 4.01(b),  Section 4.01(f)
and Section 6.14 and favorable opinions of counsel to such Person (which should
cover, among other things, legality, binding effect and enforceability), all in
form, content and scope reasonably satisfactory to the Lender.

6.14Covenant to Give Security.

Except with respect to Excluded Property:

(a)Equity Interests.  Cause (i) one hundred percent (100%) of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than a FSHCO)
directly owned by a Loan Party, and (ii) sixty five percent (65%) (or such
greater percentage that, due to a change in an applicable Law after the date
hereof, (A) could not reasonably be expected to cause the undistributed earnings
of such Foreign Subsidiary or such FSHCO as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s or such FSHCO’s United States parent, and (B) could not reasonably
be expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of each Foreign Subsidiary and each FSHCO, in each
case, directly owned by a Loan Party, in each case, to be subject at all times
to a first priority (subject only to nonconsensual Permitted Liens), perfected
Lien in favor of the Lender, for the benefit of the Secured Parties, pursuant to
the terms and conditions of the Collateral Documents, together with, to the
extent requested by the Lender, opinions of counsel and any filings and
deliveries necessary in connection therewith to perfect the security interests
therein, all in form and substance reasonably satisfactory to the Lender (it
being understood that this Section 6.14(a) shall only require perfection of the
Lender’s security interest under the Laws of the jurisdiction of organization of
a Foreign



 

--------------------------------------------------------------------------------

 

 

Subsidiary (including the execution and delivery of local law-governed pledge
agreements) (x) within ninety (90) days (or such longer period as the Lender
permits in its sole discretion) of the request of the Lender, and (y) if such
Foreign Subsidiary is a Material Foreign Subsidiary).

(b)Other Property.  Cause all property of each Loan Party to be subject at all
times to first priority (subject only to Permitted Liens), perfected Liens in
favor of the Lender, for the benefit of the Secured Parties, to secure the
Secured Obligations pursuant to the Collateral Documents or, with respect to any
such property acquired subsequent to the Closing Date, such other additional
security documents as the Lender shall reasonably request and, in connection
with the foregoing, deliver to the Lender such other documentation as the Lender
may reasonably request including filings and deliveries necessary to perfect
such Liens, Organization Documents, resolutions, and favorable opinions of
counsel, all in form, content and scope reasonably satisfactory to the Lender.

(c)Landlord Waivers.  In the case of (i)(A) each chief executive office location
of each Loan Party, and (B) each other location of the Loan Parties where any
significant administrative or governmental functions are performed (including
any location where any books and records (electronic or otherwise) are
maintained (to the extent such books and records (electronic or otherwise) are
not also maintained at the locations described in clause (c)(i)(A) above)), and
(ii) any personal property Collateral located at any other premises leased by a
Loan Party containing personal property Collateral with a value in excess of
$1,000,000, the Loan Parties will provide the Lender with such estoppel letters,
consents and waivers, in form and substance reasonably satisfactory to the
Lender, from the landlords on such real property to the extent (A) reasonably
requested by the Lender, and (B) the Loan Parties are able to secure such
letters, consents and waivers after using commercially reasonable efforts.

(d)Qualifying Control Agreements.  Subject to Section 6.19, cause each deposit
account (other than (i) any deposit account maintained with the Lender, and (ii)
any Excluded Account) and each securities account (other than any Excluded
Account) of each Loan Party at all times to be subject to a Qualifying Control
Agreement.

6.15Further Assurances.

Promptly upon request by the Lender, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof (provided,  that, in the event of an objection by
any Borrower with respect thereto, any such correction shall not be made except
by an amendment signed in accordance with the terms of this Agreement), and (b)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments as the Lender may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents, (ii)
to the fullest extent permitted by applicable Law, subject any Loan Party’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder, and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party is or is
to be a party.

6.16Compliance with Environmental Laws.

Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and



 

--------------------------------------------------------------------------------

 

 

renew all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided,  that, neither any Borrower
nor any Subsidiary shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

6.17Maintenance of Primary Depository Relationship.

Cause each Loan Party to maintain its principal deposit and operating accounts
and principal cash management and depository relationship, in each case, with
the Lender at all times.

6.18Anti-Corruption Laws; Sanctions.

(a)Conduct its business in compliance with (i) the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions,  and maintain (ii) all applicable Sanctions.

(b)Maintain policies and procedures designed to promote and achieve compliance
with such laws(i) the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, and (ii) all applicable Sanctions.

6.19Post-Closing Covenant.

Promptly, but in any event within thirty (30) days of the Closing Date (or such
longer period of time as is agreed to by the Lender in its sole discretion), to
the extent otherwise required to be delivered pursuant to Section 6.14(d),
deliver to the Lender Qualifying Control Agreements with respect to any deposit
account or securities account existing on the Closing Date.

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

7.01Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the ClosingFifth Amendment Effective Date and listed on
Schedule 7.01;

(c)Liens for Taxes (other than imposed under ERISA) not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;





 

--------------------------------------------------------------------------------

 

 

(d)statutory or common law Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen, repairmen and suppliers and other Liens
imposed by Law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business; provided,  that, such Liens secure
only amounts not yet overdue for more than sixty (60) days, or if overdue for
more than sixty (60) days, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)deposits to secure the performance of bids, trade contracts, and leases
(other than Indebtedness), statutory obligations, surety, and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(i)Liens securing Indebtedness permitted under Section 7.02(c);  provided,
 that: (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (ii) the Indebtedness secured thereby
does not exceed the cost (negotiated on an arm’s length basis) or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition, and (iii) such Liens attach to such property concurrently with or
within ninety (90) days after the acquisition thereof;

(j)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Borrower or any
Subsidiary in the ordinary course of business;

(k)leases, subleases, licenses or sublicenses granted to others in the ordinary
course of business and not interfering in any material respect with the business
of any Loan Party or any of its Subsidiaries;

(l)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Borrower or any Subsidiary, in each case, granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided,  that, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

(m)the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;





 

--------------------------------------------------------------------------------

 

 

(n)any interest of title of a lessee under, and Liens arising from UCC financing
statements relating to, leases permitted by this Agreement;

(o)Liens on deposits in the ordinary course of business to secure liabilities to
insurance carriers, utilities and other service providers;

(p)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(q)Liens securing insurance premium financing arrangements in the ordinary
course of business; provided,  that, such Liens are limited to the applicable
insurance policy, rights and obligations thereunder and/or proceeds thereof; and

(r)other Liens not permitted by the foregoing clauses of this Section 7.01
securing Indebtedness or other obligations permitted pursuant to this Agreement
in an aggregate principal amount not to exceed $1,000,000 at any one time
outstanding.

7.02Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)Indebtedness under the Loan Documents;

(b)Indebtedness outstanding on the date hereofFifth Amendment Effective Date and
listed on Schedule 7.02;

(c)Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations to finance the purchase of fixed or capital
assets within the limitations set forth in Section 7.01(i);  provided,  that,
(i) the aggregate principal amount of all such Indebtedness shall not exceed
$25,000,000 at any one time outstanding, and (ii) no such Indebtedness shall be
refinanced, renewed, replaced, restructured or extended for a principal amount
in excess of the principal balance outstanding thereon at the time of such
renewal, replacement, refinancing, restructuring or extension;

(d)intercompany Indebtedness permitted under Section 7.03 (“Intercompany Debt”);
provided,  that, in the case of Indebtedness owing by a Loan Party to any
Subsidiary that is not a Loan Party, (i) such Indebtedness shall be subordinated
to the Secured Obligations in a manner and to the extent acceptable to the
Lender, and (ii) such Indebtedness shall not be prepaid unless no Default exists
immediately prior to and after giving effect to such prepayment;

(e)obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided,  that, (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(f)(i) Indebtedness under Secured Cash Management Agreements, and (ii)
Indebtedness arising from the honoring by a bank of a check, draft or similar
instrument inadvertently (except in the case of daylight overdrafts) against
insufficient funds in the ordinary



 

--------------------------------------------------------------------------------

 

 

course of business; provided,  that, with respect to the foregoing clause
(f)(ii), such Indebtedness is extinguished within five (5) Business Days of
incurrence;

(g)Earn Out Obligations incurred in connection with any Permitted Acquisition;

(h)Guarantees with respect to Indebtedness of any Loan Party permitted under
this Section 7.02;  provided,  that, if the Indebtedness being Guaranteed is
subordinated to the Secured Obligations, such Guarantee shall be subordinated to
the Guaranty on terms at least as favorable to the Lender as those contained in
the subordination of such Indebtedness;

(i)unsecured Indebtedness assumed in connection with any Permitted Acquisition
and not incurred in contemplation thereof; provided,  that, (i) no Default or
Event of Default shall exist immediately prior to the assumption of any such
Indebtedness or upon the occurrence of such assumption, and (ii) the Loan
Parties shall be in Pro Forma Compliance with the financial covenants set forth
in Section 7.11 upon giving effect to such assumption;

(j)Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(k)to the extent constituting Indebtedness, guarantees incurred in the ordinary
course of business in respect of obligations to suppliers, customers,
franchisees, lessors and licensees that, in each case, are not Affiliates of
RCI;

(l)Indebtedness consisting of the financing of insurance premiums entered into
in the ordinary course of business; and

(m)other Indebtedness in an aggregate principal amount not to exceed $2,500,000
at any time outstanding; provided,  that, no Default or Event of Default shall
have occurred and be continuing at the time of incurrence of such Indebtedness
or would result therefrom.

7.03Investments.

Make or hold any Investments, except:

(a)Investments in the form of cash or Cash Equivalents;

(b)Investments existing as of the ClosingFifth Amendment Effective Date and set
forth on Schedule 7.03;

(c)(i) Investments by RCI and its Subsidiaries in their respective Subsidiaries
outstanding on the ClosingFifth Amendment Effective Date, (ii) additional
Investments by RCI and its Subsidiaries in Loan Parties, (iii) additional
Investments by Subsidiaries of RCI that are not Loan Parties in other
Subsidiaries of RCI that are not Loan Parties, and (iv) additional Investments
by Loan Parties in Subsidiaries that are not Loan Parties; provided,  that, with
respect to this clause (c)(iv), (A) no Default or Event of Default shall have
occurred and be continuing at the time of such Investment or would result
therefrom, and (B) the Loan Parties shall be in Pro Forma Compliance with the
financial covenants set forth in Section 7.11 upon giving effect to such
Investment;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and



 

--------------------------------------------------------------------------------

 

 

Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;

(e)Guarantees permitted by Section 7.02 (other than by reference to this Section
7.03 (or any clause hereof));

(f)Permitted Acquisitions;

(g)Investments in securities of trade creditors or customers in the ordinary
course of business received in connection with the settlement of debts, the
satisfaction of judgments, settlements, compromises or resolutions of
litigation, arbitration or other disputes, upon foreclosure or pursuant to any
plan of reorganization or liquidation or similar arrangement upon the bankruptcy
or insolvency of such trade creditors or customers;

(h)loans or advances to officers, directors and employees of RCI and its
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes in an aggregate amount not to exceed $1,500,000 at any time
outstanding;

(i)loans or advances to officers, directors and employees of RCI and its
Subsidiaries to purchase Equity Interests of RCI so long as (i) such loans and
advances are used in their entirety to purchase such Equity Interests of RCI,
and (ii) the aggregate amount of such loans and advances does not exceed
$1,000,000 at any time outstanding;

(j)Investments of any Person existing at the time such Person becomes a Loan
Party or consolidates or merges with a Loan Party (including in connection with
a Permitted Acquisition) in connection with a transaction permitted hereby, so
long as such Investments were not made in contemplation of such Person becoming
a Loan Party or of such consolidation or merger;

(k)Investments consisting of Swap Contracts permitted by Section 7.02(e);

(l)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 7.05; and

(m)other Investments (other than any Acquisition) not otherwise permitted by
this Section 7.03 in an aggregate amount not to exceed $2,500,000.

7.04Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided,  that, notwithstanding the foregoing
provisions of this Section 7.04 but subject to the terms of Section 6.13 and/or
Section 6.14, (a) any Borrower may merge or consolidate with any of its
Subsidiaries (other than any other Borrower) provided that such Borrower shall
be the continuing or surviving Person, (b) any Loan Party (other than any
Borrower) may merge or consolidate with any other Loan Party (other than any
Borrower), (c) any Subsidiary that is not a Loan Party may be merged or
consolidated with or into any Loan Party provided that such Loan Party shall be
the continuing or surviving corporation, (d) any Subsidiary that is not a Loan
Party may be merged or consolidated with or into any other Subsidiary that is
not a Loan Party, and (e) any Subsidiary (other than any Borrower) may be
dissolved or liquidated so long as (i) such dissolution or liquidation, as
applicable, could not reasonably be expected to have a Material Adverse Effect,
and (ii) the residual assets of such



 

--------------------------------------------------------------------------------

 

 

Subsidiary shall be transferred to its parent company (provided,  that, if the
transferor thereof is a Loan Party, the transferee thereof shall be a Loan
Party).

7.05Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a)Permitted Transfers; and

(b)other Dispositions (including Dispositions of the Equity Interests of
Immaterial Foreign Subsidiaries); provided,  that  (i) no Default or Event of
Default shall have occurred and be continuing at the time of such Disposition or
would result therefrom; (ii) at least seventy-five percent (75%) of the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid substantially contemporaneously with consummation of the Disposition and
shall be in an amount not less than the fair market value of the property
disposed of; (iii) if such Disposition is a Sale and Leaseback Transaction, such
Disposition is not prohibited by the terms of Section 7.13; (iv) such
Disposition does not involve the sale or other disposition of a minority Equity
Interests in any Subsidiary; (v) such Disposition does not involve a sale or
other disposition of receivables other than receivables owned by or attributable
to other property concurrently being disposed of in a Disposition otherwise
permitted under this Section 7.05(b); (vi) the net cash proceeds received by any
Borrower or any Subsidiary in connection with such Disposition shall be applied
to prepay any outstanding Reducing Revolving Loans (such prepayment to be
applied to the principal repayment installments thereof on a pro rata basis);
provided,  that, such net cash proceeds shall not be required to be so applied
(A) until the aggregate amount of net cash proceeds derived from all
Dispositions in any fiscal year of RCI is greater than $2,500,000, and (B) if,
at the election of RCI (as notified by RCI to the Lender within ten (10)
Business Days following the date of such Disposition), such Borrower or such
Subsidiary reinvests all or any portion of such net cash proceeds in Eligible
Assets within one hundred eighty (180) days of the date of such Disposition (or
commits to such reinvestment within such one hundred eighty (180) day period and
actually consummates such reinvestment within one hundred eighty (180) days
after such one hundred eighty (180) day period) (it being understood and agreed
that if any portion of such net cash proceeds shall not have been so reinvested
pursuant to this clause (B), such net cash proceeds will be immediately applied
to prepay any outstanding Reducing Revolving Loans as set forth in the foregoing
clause (vi)); (vii) with respect to any Disposition of the Equity Interests of
an Immaterial Foreign Subsidiary, the Loan Parties shall be in Pro Forma
Compliance with the financial covenants set forth in Section 7.11 after giving
effect thereto; and (viiivii) the aggregate net book value of all of the assets
sold or otherwise disposed of by the Loan Parties and their Subsidiaries in all
such Dispositions (other than any Disposition of the Equity Interests of any
Immaterial Foreign Subsidiary) during the term of this Agreement shall not
exceed $3,000,0005,000,000.

7.06Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a)each Subsidiary may make Restricted Payments to any Loan Party and each
Subsidiary that is not a Loan Party may make Restricted Payments to any other
Subsidiary that is not a Loan Party;

(b)so long as no Default or Event of Default shall have occurred and be
continuing at the time of such Restricted Payment or would result therefrom, any
Borrower or any Subsidiary may declare and make dividend payments or other
distributions payable solely in the Qualified Capital Stock of such Person;





 

--------------------------------------------------------------------------------

 

 

(c) RCI may purchase, on or prior to January 17, 2017, its common Equity
Interests in connection with the Tender Offer; provided, that, (i) RCI shall
have delivered to the Lender a Pro Forma Compliance Certificate demonstrating
that, upon giving Pro Forma Effect to the purchase by RCI of its common Equity
Interests in connection with the Tender Offer, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the end
of the most recent Measurement Period (it being understood and agreed that such
calculations shall be made, and compliance with such condition shall be
determined, as of the date the Offer to Purchase is filed with the SEC), (ii) no
Default or Event of Default shall have occurred and be continuing at the time
the Offer to Purchase is filed with the SEC or would result from the purchase by
RCI of its common Equity Interests in connection with the Tender Offer, and
(iii) the aggregate consideration paid to consummate the purchase by RCI of its
common Equity Interests in connection with the Tender Offer shall not exceed
$120,000,000;

(c)[reserved];

(d)RCI may purchase fractional shares of its Equity Interests arising out of
stock dividends, splits or combinations or mergers, consolidations or other
acquisitions and pay cash in lieu of fractional shares upon the exercise of
warrants, options or other securities convertible into or exercisable for Equity
Interests of RCI;

(e)RCI may make cashless repurchases of its Equity Interests deemed to occur
upon the exercise of stock options, warrants or other convertible or
exchangeable securities to the extent such Equity Interests represent a portion
of the exercise price of those stock options, warrants or other convertible or
exchangeable securities;

(f)RCI may make any share repurchases; provided,  that, (i) RCI shall have
delivered to the Lender a Pro Forma Compliance Certificate demonstrating that,
upon giving Pro Forma Effect to such share repurchase, the Consolidated Total
Leverage Ratio shall be less than or equal to 2.00 to 1.0, and (ii) no Default
or Event of Default shall have occurred and be continuing at the time of such
share repurchase or would result therefrom; and

(g)any Borrower or any Subsidiary may make any Restricted Payment; provided,
 that, (i) RCI shall have delivered to the Lender a Pro Forma Compliance
Certificate demonstrating that, upon giving Pro Forma Effect to such Restricted
Payment, the Consolidated Fixed Charge Coverage Ratio shall be not less than
1.25 to 1.0, and (ii) no Default or Event of Default shall have occurred and be
continuing at the time of such Restricted Payment or would result therefrom.

﻿

7.07Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by RCI and its Subsidiaries on the date hereof or any
business that is reasonably related, ancillary or complementary thereto.

7.08Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 7.02,  Section
7.03,  Section 7.04,  Section 7.05 or Section 7.06 (other than by reference to
this Section 7.08 (or any clause hereof)), (d) reasonable and customary officer,
director and employee compensation and other benefits (including retirement,
health, stock option and other benefit plans) and reasonable indemnification and



 

--------------------------------------------------------------------------------

 

 

severance arrangements, in each case, in the ordinary course of business, and
(e) except as otherwise specifically prohibited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director or Affiliate.

7.09Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that encumbers or restricts the ability
of any such Person to (a) act as a Loan Party; (b) make Restricted Payments to
any Loan Party, (c) pay any Indebtedness or other obligation owed to any Loan
Party, (d) make loans or advances to any Loan Party, (e) transfer any of its
property to any Loan Party, or (f)  create any Lien upon any of their properties
or assets, whether now owned or hereafter acquired, except, in respect of any of
the matters described in clauses (b) through (f) above, (i) in the case of
clause (f) only, restrictions or conditions imposed by any agreement related to
Capitalized Leases, Synthetic Lease Obligations or purchase money Indebtedness
permitted by Section 7.02(b) or Section 7.02(c) if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, (ii)
restrictions and conditions imposed by applicable Law, (iii) restrictions and
conditions existing on the Closing Date and not created in contemplation
thereof, (iv) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or any assets pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary or assets
that is or are to be sold and such sale is permitted hereunder, (v) customary
provisions restricting the assignment of any agreement entered into by RCI or
any Subsidiary in the ordinary course of business, (vi) customary restrictions
in leases or licenses otherwise permitted by this Agreement so long as such
restrictions relate to the assets subject thereof, and (vii) customary
provisions restricting the subletting or assignment of any lease governing a
leasehold interest.

7.10Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11Financial Covenants.

(a)Consolidated Total Leverage Ratio.  Permit the Consolidated Total Leverage
Ratio as of the end of any Measurement Period ending on or after the Closing
Date to be greater than 2.25 to 1.0; provided,  that, the otherwise applicable
test level set forth above shall be increased by 0.25 for each of the four (4)
consecutive fiscal quarters (such period of increase, the “Leverage Increase
Period”) ending immediately after consummation of a Qualified Acquisition;
provided,  further,  that, for at least one (1) fiscal quarter ending
immediately following each Leverage Increase Period, the Consolidated Total
Leverage Ratio as of the end of such fiscal quarter shall not be greater than
the applicable test level set forth above before the first proviso prior to
giving effect to another Leverage Increase Period pursuant to the first proviso.

(b)Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Measurement Period ending on or after
the Closing Date to be less than 1.25 to 1.0.





 

--------------------------------------------------------------------------------

 

 

7.12Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes.

(a)Amend any of its Organization Documents in any manner materially adverse to
the Lender.

(b)Change its fiscal year without the prior written consent of the Lender.

(c)Without providing ten (10) days prior written notice to the Lender (or such
shorter notice as the Lender may agree to accept in its sole discretion), change
its name, state of organization, form of organization or principal place of
business.

(d)Make any material change in accounting policies or reporting practices,
except as required by GAAP.

7.13Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction.

7.14Prepayments, Etc. of Subordinated Indebtedness.

Make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption or acquisition for value of (including by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), refund, refinance or exchange of any
Indebtedness of any Loan Party or any Subsidiary that is contractually
subordinated to the Secured Obligations, in violation of the subordination terms
applicable to such Indebtedness.

7.15Amendment, Etc. of Indebtedness.

Amend, modify or change in any manner any term or condition of any Indebtedness
for borrowed money having an aggregate principal amount of more than the
Threshold Amount (other than Indebtedness arising under the Loan Documents) or
give any consent, waiver or approval thereunder, if such amendment,
modification, change, consent, waiver or approval would be adverse in any
material respects to the interests of the Lender.

﻿

7.16Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary, (a)
permit any Person (other than any Loan Party or any wholly-owned Subsidiary) to
own any Equity Interests of any Subsidiary of any Loan Party, except to qualify
directors where required by applicable Law or to satisfy other requirements of
applicable Law with respect to the ownership of Equity Interests of Foreign
Subsidiaries, (b) permit any Loan Party or any Subsidiary to issue or have
outstanding any shares of Disqualified Capital Stock, or (c) create, incur,
assume or suffer to exist any Lien on any Equity Interests of any Subsidiary,
except for non-consensual Permitted Liens.

7.17Sanctions.

Directly or indirectly, useUse any Credit Extension or the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such Credit
Extension or the proceeds of any Credit Extension to any Person, to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation



 

--------------------------------------------------------------------------------

 

 

by any Person (including any Person participating in the transaction, whether as
Lender or otherwise) of Sanctions.

7.18Anti-Corruption Laws.

Directly or indirectly, useUse any Credit Extension or the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.

Any of the following shall constitute an “Event of Default”:

(a)Non-Payment.  Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b)Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01,  Section 6.02,  Section
6.03,  Section 6.05,  Section 6.10,  Section 6.11, or Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier to occur of: (i) a Responsible
Officer of a Loan Party becoming aware of such failure, and (ii) written notice
thereof being provided to RCI by the Lender; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
misleading (or, if any such representation, warranty, certification or statement
of fact is qualified by materiality or Material Adverse Effect, incorrect or
misleading in any respect) when made or deemed made; or

(e)Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on



 

--------------------------------------------------------------------------------

 

 

behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract), or (B) any Termination Event (as
defined in such Swap Contract) under such Swap Contract as to which a Loan Party
or any Subsidiary thereof is an Affected Party (as defined in such Swap
Contract) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or



(f)Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h)Judgments.  There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be



 

--------------------------------------------------------------------------------

 

 

in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any provision of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any provision of any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or it becomes unlawful for a Loan Party to
perform any of its obligations under the Loan Documents; or

(k)Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby, or any Loan Party shall assert the
invalidity of such Liens; or

(l)Change of Control.  There occurs any Change of Control.

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 10.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 10.01.

8.02Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

(a)declare any of the CommitmentsCommitment of the Lender to make Loans and L/C
Credit Extensions to be terminated, whereupon such commitmentscommitment and
obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c)require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)exercise all rights and remedies available to it under the Loan Documents or
applicable Law or equity;

provided,  that, upon the occurrence of an actual or deemed entry of an order
for relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of the Lender to make Loans and L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrowers to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Lender.

8.03Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by



 

--------------------------------------------------------------------------------

 

 

and available to the Lender to pay fully all Secured Obligations then due
hereunder, any amounts received on account of the Secured Obligations shall,
subject to the provisions of Section 2.11, be applied to the Secured Obligations
in the order determined by the Lender in its sole discretion.  Excluded Swap
Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or its assets.

ARTICLE IX

CONTINUING GUARANTY

9.01Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Secured Obligations, whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, arising hereunder or under any other Loan Document, any Secured
Cash Management Agreement or any Secured Hedge Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof) (for each Guarantor,
subject to the proviso in this sentence, its “Guaranteed Obligations”);
provided,  that, (a) the Guaranteed Obligations of a Guarantor shall exclude any
Excluded Swap Obligations with respect to such Guarantor, and (b) the liability
of each Guarantor individually with respect to this Guaranty shall be limited to
an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law.  The Lender’s books and records showing the amount of the Obligations shall
be admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Secured Obligations.  This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Secured Obligations or any
instrument or agreement evidencing any Secured Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Secured Obligations
which might otherwise constitute a defense to the obligations of the Guarantors,
or any of them, under this Guaranty, and each Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing.

9.02Rights of Lender.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) subject to Section 10.01,
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Secured Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Secured Obligations; (c) apply such security and direct the order or manner of
sale thereof as the Lender in its sole discretion may determine; and (d) release
or substitute one or more of any endorsers or other guarantors of any of the
Secured Obligations.  Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

9.03Certain Waivers.





 

--------------------------------------------------------------------------------

 

 

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of any Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of any Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of any Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against any Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable Law limiting the liability of
or exonerating guarantors or sureties.  Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

9.04Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not any Borrower or any other
person or entity is joined as a party.

9.05Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been paid and performed in full and the Commitments areCommitment
is terminated.  If any amounts are paid to a Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Secured Parties to
reduce the amount of the Secured Obligations, whether matured or unmatured.

9.06Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date.  Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of a Borrower or a Guarantor is made, or any
of the Secured Parties exercises its right of setoff, in respect of the Secured
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of each Guarantor under this
paragraph shall survive termination of this Guaranty.

9.07Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or a
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally,



 

--------------------------------------------------------------------------------

 

 

immediately upon demand by the Secured Parties after the occurrence of an Event
of Default that is continuing.

9.08Condition of Borrowers.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrowers and any other guarantor
such information concerning the financial condition, business and operations of
the Borrowers and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrowers or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

9.09Appointment of RCI.

Each of the Loan Parties hereby appoints RCI to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) RCI
may execute such documents and provide such authorizations on behalf of such
Loan Parties as RCI deems appropriate in its sole discretion and each Loan Party
shall be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by the Lender
to RCI shall be deemed delivered to each Loan Party, and (c) the Lender may
accept, and be permitted to rely on, any document, authorization, instrument or
agreement executed by RCI on behalf of each of the Loan Parties.

9.10Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

9.11Keepwell. 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article IX voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been paid and performed in full.  Each Loan Party
intends this Section 9.11 to constitute, and this Section 9.11 shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

ARTICLE X

MISCELLANEOUS

10.01Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in



 

--------------------------------------------------------------------------------

 

 

writing signed by the Lender and each Loan Party, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

10.02Notices; Effectiveness; Electronic Communications.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.02(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax transmission or e-mail transmission
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, to the address, fax number, e-mail address or telephone number specified
for the Borrowers or any other Loan Party or the Lender on Schedule 1.01(b).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in Section 10.02(b) shall be effective as provided in Section 10.02(b).

(b)Electronic Communications.  Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Lender.  The Lender or the Borrowers may each, in their
discretion, agree to accept notices and other communications to them hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement by the intended recipient (such
as by the “return receipt requested” function, as available, return email
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided,  that, in each case, if such notice, email or other communication is
not sent during the normal business hours of the recipient, such notice, email
or communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c)Change of Address, Etc.  Each of the Borrowers and the Lender may change its
address, fax number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.

(d)Reliance by Lender.  The Lender shall be entitled to rely and act upon any
notices (including telephonic or electronic notices, Loan Notices, Letter of
Credit Applications and Notices of Loan Prepayment) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by



 

--------------------------------------------------------------------------------

 

 

any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Loan
Parties shall indemnify the Lender and its Related Parties from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party.  All telephonic
notices to and other telephonic communications with the Lender may be recorded
by the Lender, and each of the parties hereto hereby consents to such recording.



10.03No Waiver; Cumulative Remedies; Enforcement.

No failure by the Lender to exercise, and no delay by the Lender in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Lender and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Lender), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all out-of-pocket expenses incurred by the Lender (including the fees,
charges and disbursements of any counsel for the Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.04, or
(B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)Indemnification by the Loan Parties.  The Loan Parties shall indemnify the
Lender and each Related Party of the Lender (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including any Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation



 

--------------------------------------------------------------------------------

 

 

or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided,  that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the gross negligence or willful misconduct of
such Indemnitee, or (B) a breach in bad faith of such Indemnitee’s obligations
under this Agreement or any other Loan Document.



(c)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in Section 10.04(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except for direct or actual damages
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence or willful
misconduct.

(d)Payments.  All amounts due under this Section 10.04 shall be payable not
later than ten (10) Business Days after demand therefor.

(e)Taxes.  The provisions of this Section 10.04 shall not apply with respect to
liability for taxes, which shall be subject to Section 3.01 (other than taxes
that represent losses arising from any non-Tax claim).

(f)Survival.  The agreements in this Section 10.04 and the indemnity provisions
of Section 10.02(d) shall survive the termination of the CommitmentsCommitment
and the repayment, satisfaction or discharge of all the Obligations.

10.05Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

10.06Successors and Assigns.

This Agreement is binding on each Loan Party’s and the Lender’s successors and
assignees.  Each Loan Party agrees that it may not assign this Agreement without
the Lender’s prior consent.  The Lender may sell participations in or assign
this loan, and may exchange information about the Loan Parties with actual or
potential participants or assignees; provided,  that, the consent of RCI (such
consent not to be unreasonably withheld or delayed), shall be required for any
assignment unless (a) an Event of Default has occurred and is continuing at the
time of such assignment, or (b) such assignment is to an Affiliate of the



 

--------------------------------------------------------------------------------

 

 

Lender or an Approved Fund.  If a participation is sold or the loan is assigned,
the purchaser will have the right of set-off against the Borrowers.

10.07Treatment of Certain Information; Confidentiality.

(a)Treatment of Certain Information.  The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 10.07(a), to (A) any assignee of
or participant in, or any prospective assignee of or participant in, any of its
rights and obligations under this Agreement, or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any Loan Party and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder, or (viii) with the
consent of RCI or to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section 10.07(a), or (B) becomes
available to the Lender or any of its Affiliates on a nonconfidential basis from
a source other than any Loan Party.  For purposes of this Section 10.07(a),
“Information” means all information received from any Loan Party or any
Subsidiary relating to any Loan Party or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Lender on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary; provided,  that, in the case of information received from any Loan
Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 10.07(a)
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.  In
addition, the Lender may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Lender in
connection with the administration of this Agreement, the other Loan Documents
and the CommitmentsCommitment.

(b)Press Releases.  The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Lender or its Affiliates or referring to this Agreement or any of
the Loan Documents without the prior written consent of the Lender, unless (and
only to the extent that) the Loan Parties or such Affiliate is required to do so
under law and then, in any event the Loan Parties or such Affiliate will consult
with such Person before issuing such press release or other public disclosure.

(c)Customary Advertising Material.  The Loan Parties consent to the publication
by the Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.





 

--------------------------------------------------------------------------------

 

 

10.08Right of Setoff.

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether or not the Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of the Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness.  The rights of the Lender and its Affiliates under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that the Lender or its Affiliates may have.  The Lender agrees
to notify RCI promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

10.09Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrowers.  In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Lender and when the Lender shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate.  Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.

10.11Survival of Representations and Warranties. 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the



 

--------------------------------------------------------------------------------

 

 

execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Lender, regardless of any investigation
made by the Lender or on its behalf and notwithstanding that the Lender may have
had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force until the Facility Termination Date.

10.12Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby, and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.13Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY RELATED
PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.





 

--------------------------------------------------------------------------------

 

 

(c)WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.14Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.15Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including any obligation of any such other
Loan Party to the Subordinating Loan Party as subrogee of the Secured Parties or
resulting from such Subordinating Loan Party’s performance under the Guaranty,
to the payment in full in cash of all Obligations.  If the Secured Parties so
request, any such obligation or indebtedness of any such other Loan Party to the
Subordinating Loan Party shall be enforced and performance received by the
Subordinating Loan Party as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Secured
Obligations, but without reducing or affecting in any manner the liability of
the Subordinating Loan Party under this Agreement.  Without limitation of the
foregoing, so long as no Default has occurred and is continuing, the Loan
Parties may make and receive payments with respect to Intercompany Debt;
provided,  that, in the event that any Loan Party receives any payment of any
Intercompany Debt at a time when such payment is prohibited by this Section
10.15, such payment shall be held by such Loan Party, in trust for the benefit
of, and shall be paid forthwith over and delivered, upon written request, to the
Lender.

10.16No Advisory or Fiduciary Responsibility.





 

--------------------------------------------------------------------------------

 

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a)(i) the services regarding this Agreement provided by the Lender and any
Affiliate thereof are arm’s-length commercial transactions between the
Borrowers, each other Loan Party and their respective Affiliates, on the one
hand, and the Lender and its Affiliates, on the other hand, (ii) each of the
Borrowers and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
each Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Lender and its
Affiliates each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for any Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person, and
(ii) neither the Lender nor any of its Affiliates has any obligation to any
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the Lender
and its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, the other Loan Parties and
their respective Affiliates, and neither the Lender nor any of its Affiliates
has any obligation to disclose any of such interests to any Borrower, any other
Loan Party or any of their respective Affiliates.  To the fullest extent
permitted by law, each Borrower and each other Loan Party hereby waives and
releases any claims that it may have against the Lender or any of its Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.

10.17Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided,  that, notwithstanding anything contained herein to
the contrary the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it; provided,  further,  that, without
limiting the foregoing, upon the request of any party, any electronic signature
shall be promptly followed by such manually executed counterpart.

This Agreement, any other Loan Document and any other document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Agreement or any other Loan Document
(each a “Communication”), including Communications required to be in writing,
may, if agreed by the Lender, be in the form of an Electronic Record and may be
executed using Electronic Signatures, including facsimile and/or .pdf.  Each
Loan Party agrees that any Electronic Signature (including facsimile or .pdf) on
or associated with any Communication shall be valid and binding on such Loan
Party to the same extent as a manual, original signature, and that any
Communication entered into by Electronic Signature will constitute the legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with the terms thereof to the same extent as if a manually
executed original signature was delivered to the Lender.  Any Communication may
be executed in as many counterparts as necessary or convenient, including both
paper and electronic counterparts, but all such counterparts are one and the
same Communication.  For the avoidance of doubt, the authorization under



 

--------------------------------------------------------------------------------

 

 

this paragraph may include use or acceptance by the Lender of a manually signed
paper Communication which has been converted into electronic form (such as
scanned into .pdf), or an electronically signed Communication converted into
another format, for transmission, delivery and/or retention.  The Lender may, at
its option, create one or more copies of any Communication in the form of an
imaged Electronic Record (“Electronic Copy”), which shall be deemed created in
the ordinary course of the Lender’s business, and destroy the original paper
document.  All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper
record.  Notwithstanding anything contained herein to the contrary, the Lender
is under no obligation to accept an Electronic Signature in any form or in any
format unless expressly agreed to by the Lender pursuant to procedures approved
by it; provided, that, (a) to the extent the Lender has agreed to accept such
Electronic Signature, the Lender shall be entitled to rely on any such
Electronic Signature purportedly given by or on behalf of any Loan Party without
further verification, and (b) upon the request of the Lender, any Electronic
Signature shall be promptly followed by a manually executed, original
counterpart.

10.18Joint and Several Liability of the Borrowers.

(a)Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lender under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.

(b)Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Secured Obligations arising under this Agreement and
the other Loan Documents, it being the intention of the parties hereto that all
the Secured Obligations shall be the joint and several obligations of each of
the Borrowers without preferences or distinction among them.

(c)If and to the extent that a Borrower shall fail to make any payment with
respect to any of the obligations hereunder as and when due or to perform any of
such obligations in accordance with the terms thereof, then in each such event,
the other Borrower will make such payment with respect to, or perform, such
obligation.

(d)The obligations of each Borrower under the provisions of this Section 10.18
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

(e)Each Borrower hereby agrees that the joint and several nature of its
obligations hereunder shall not be affected by any failure to give notice of
occurrence of any Default or Event of Default by the Lender, of any failure to
make demand for any payment under this Agreement, of any failure to give notice
of any action at any time taken or omitted by the Lender under or in respect of
any of the Secured Obligations hereunder, of any requirement of diligence or
delivery of any demands, notices and other formalities of every kind in
connection with this Agreement. Each Borrower hereby agrees that the joint and
several nature of its obligations hereunder will not be affected by (i) any
failure to deliver notices of, any extension or postponement of the time for the
payment of any of the Secured Obligations hereunder, (ii) the acceptance of any
partial payment thereon, (iii) any waiver, consent or other action or
acquiescence by the Lender at any time or times in respect of any default by any
Borrower in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, (iv) any and all other indulgences whatsoever by
the



 

--------------------------------------------------------------------------------

 

 

Lender in respect of any of the Secured Obligations hereunder, and (v) the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of such Secured Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower agrees that the joint and several
nature of its obligations hereunder will not be affected by any other action or
delay in acting or any failure to act on the part of the Lender, including any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder which might, but for
the provisions of this Section 10.18, afford grounds for terminating,
discharging or relieving such Borrower, in whole or in part, from any of its
obligations under this Section 10.18, it being the intention of each Borrower
that, so long as any of the Secured Obligations hereunder remain unsatisfied,
the obligations of such Borrower under this Section 10.18 shall not be
discharged except by performance and then only to the extent of such
performance.  The obligations of each Borrower under this Section 10.18 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any reconstruction or similar proceeding with respect to any Borrower or the
Lender.  The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or the Lender.

(f)The provisions of this Section 10.18 are made for the benefit of the Lender
and the other Secured Parties and their respective successors and assigns, and
may be enforced by any such Person from time to time against any of the
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Lender first to marshal any of its claims or to exercise any of its
rights against any other Borrower or to exhaust any remedies available to it
against any other Borrower or to resort to any other source or means of
obtaining payment of any of the Secured Obligations or to elect any other
remedy.  The provisions of this Section 10.18 shall remain in effect until the
Facility Termination Date.  If at any time, any payment, or any part thereof,
made in respect of any of the Secured Obligations, is rescinded or must
otherwise be restored or returned by the Lender upon the insolvency, bankruptcy
or reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 10.18 will forthwith be reinstated and in effect as though such payment
had not been made.

(g)Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Swap Contracts or Cash Management Agreements, the
obligations of each Borrower hereunder shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the Bankruptcy Code of the United
States or any comparable provisions of any applicable Debtor Relief Law.

10.19Release of Guarantors.

If any Guarantor ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents, the Lender shall, upon request of RCI, at
RCI’s expense and upon delivery to the Lender by RCI of a certificate signed by
a Responsible Officer of RCI certifying that such transaction is permitted under
the Loan Documents, execute and deliver to the applicable Guarantor such
documents as such Guarantor may reasonably request to evidence the release of
such Guarantor from its obligations under the Guaranty.

10.20USA PATRIOT Act Notice.

The Lender hereby notifies the Borrowers and the other Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies each Loan Party,



 

--------------------------------------------------------------------------------

 

 

which information includes the name and address of each Loan Party and other
information that will allow the Lender to identify each Loan Party in accordance
with the PATRIOT Act.  The Borrowers and the Loan Parties agree to, promptly
following a request by the Lender, provide all such other documentation and
information that the Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

10.21Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): in the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANKSIGNATURE PAGES OMITTED.]

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.01(b)

Certain Addresses for Notices

﻿

BORROWER:

﻿

Resources Connection, Inc.

17101 Armstrong Avenue

Irvine, California 92614

Attn: Jennifer Ryu, Chief Financial Officer

Email:  Jennifer.Ryu@rgp.com 

Phone: (714) 430-6500

Website: http://www.rgp.com

﻿

with a copy to:

﻿

O’Melveny & Myers LLP

610 Newport Center Drive, 17th Floor

Newport Beach, California 92660

Attention: Mark D. Peterson

Email:  mpeterson@omm.com

﻿

LENDER:

﻿

Bank of America, N.A.

520 Newport Center Dr., Suite 1150

Newport Beach, CA 92660

Attn: Angel Sutoyo, Senior Vice President, Senior Credit Products Officer

Email: angel.sutoyo@baml.com

Phone: 949-287-0403

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule 5.10

Insurance

﻿

Type of Insurance

Carrier

Policy #

Expiration Date

Amount

Deductible

General Liability (casualty, terrorism, business interruption)

Federal Insurance Company

35818696

6/1/2021

$1,000,000/$2,000,0000

N/A

Property

Federal Insurance Company

35818696

6/1/2021

$49,380,175

$10,000

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

Schedule 5.19

Responsible Officers

Resources Connection, Inc. (in its own capacity, in its capacity as sole member
of Resources Connection LLC, RGP Property LLC, taskforce – Management on Demand
LLC, and Veracity Consulting Group, LLC and in its capacity as manager of
Sitrick Group, LLC)

﻿

Chief Executive Officer: Kate W. Duchene

Chief Financial Officer: Jennifer Ryu

Secretary: Michelle Gouvion

﻿

Resources Healthcare Solutions LLC

Manager: Kate W. Duchene

Manager: Jennifer Ryu

Manager: Tim Brackney

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 5.20(a)

Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

Subsidiary

Owner

Number of Shares of Each Class of Equity Outstanding

Percentage of Outstanding Shares owned by a Loan Party or Subsidiary

Class or Nature of Such Equity Interests

Resources Connection LLC

Resources Connection, Inc.

N/A

100%

Voting Interests

Resources Healthcare Solutions LLC

Resources Connection, Inc.

N/A

100%

Voting Interests

RGP Property LLC

Resources Connection, Inc.

N/A

100%

Voting Interests

Sitrick Group LLC

Resources Connection, Inc.

N/A

100%

Voting Interests

Resources Global Professionals, Inc. (Canada)

Resources Connection, Inc.

100

100%

Voting Interests

Resources Global Professionals (Denmark) AS

Resources Connection, Inc.

5,000

100%

Voting Interests

Resources Global Professionals (France) SAS

Resources Global Professionals (Europe) B.V.

N/A

100%

Voting Interests

Resources Global Professionals (Germany) GmbH

Resources Connection, Inc.

1

100%

Voting Interests

Resources Global Professionals (Ireland) Ltd.

Resources Connection, Inc.

250

100%

Voting Interests

Resources Global Professionals (Italy) SRL

Resources Global Professionals (Europe) B.V

N/A

100%

Voting Interests

Resources Global Professionals Holdings B.V.

Resources Connection, Inc.

18,000

100%

Voting Interests

Resources Global Professionals (Europe) B.V.

Resources Global Professionals Holdings B.V.

N/A

100%

Voting Interests

Resources Management & Finance B.V.

Resources Global Professionals (Europe) B.V.

N/A

100%

Voting Interests

Resources Pension & Risk B.V.

Resources Management & Finance B.V.

N/A

100%

Voting Interests



 

 

--------------------------------------------------------------------------------

 

 

Resources Global Professionals Sweden AB

Resources Connection, Inc.

547

100%

Voting Interests

Resources Global Professionals (Switzerland) GmbH

Resources Global Professionals (Europe) B.V.

N/A

100%

Voting Interests

Compliance.co.uk Ltd

Resources Connection, Inc.

67,136

100%

Voting Interests

Resources Compliance (UK) Ltd.

Compliance.co.uk Ltd

N/A

100%

Voting Interests

Resources Connection (UK) Ltd.

Resources Global Professionals Holdings B.V.

N/A

100%

Voting Interests

Resources Connection Australia Pty Ltd.

Resources Connection, Inc.

12,886

100%

Voting Interests

﻿Resources Global Enterprise Consulting (Beijing) Co. Ltd.

Resources Connection, Inc.

N/A

100%

Voting Interests

Resources Global Enterprise Consulting (Beijing) Co. Ltd.—Guangzhou Branch

Resources Global Enterprise Consulting (Beijing) Co. Ltd.

N/A

100%

Voting Interests

Resources Global Enterprise Consulting (Beijing) Co. Ltd.—Shanghai Branch

Resources Global Enterprise Consulting (Beijing) Co. Ltd.

N/A

100%

Voting Interests

﻿Resources Global Professionals (HK) Limited

Resources Connection, Inc.

14,574,463

99.97%

Voting Interests

Resources Connection LLC

0.03%

Voting Interests

Resources Global Professionals (HK) Limited—Philippines Branch

Resources Global Professionals (HK) Limited

N/A

100%

Voting Interests

Resources Global Professionals (India) Private Ltd.

Resources Connection, Inc.

9,999

99.99%

Voting Interests

Resources Connection (UK) Ltd.

0.01%

Voting Interests

Resources Global Professionals Japan K.K.

Resources Connection, Inc.

200

100%

Voting Interests

Resources Global Professionals (Korea) Ltd.

Resources Connection, Inc.

94,210

100%

Voting Interests

Resources Global Professionals (Singapore) Pte. Ltd.

Resources Connection, Inc.

100,000

100%

Voting Interests



 

 

--------------------------------------------------------------------------------

 

 

Resources Global Professionals Taiwan, Ltd.

Resources Connection, Inc.

23,970

70.5%

Voting Interests

Resources Connection LLC

29.5%

Voting Interests

Resources Connection Mexico S de RL de CV

Resources Connection, Inc.

N/A

39.4%

Voting Interests

Resources Connection LLC

60.6%

Voting Interests

Resources Management Mexico S de RL de CV

Resources Connection, Inc.

N/A

8.4%

Voting Interests

Resources Connection LLC

91.6%

Voting Interests

Veracity Consulting Group, LLC

Resources Connection, Inc.

N/A

100%

Membership Interests

RGP Consulting SDN BHD

Resources Connection, Inc.

1

100%

Voting Interests

taskforce – Management on Demand GmbH

Resources Global Professionals (Germany) GmbH

35,000 non-par value shares of common stock; and
15,000 non-par value shares of preferred stock

100%

Voting Interests

CRO-force GmbH

taskforce – Management on Demand GmbH

1

100%

Voting Interests

Skillforce – Executive Search GmbH

taskforce – Management on Demand GmbH

2

100%

Voting Interests

RGP Poland spolka z ograniczona odpowiedzialnoscia

Resources Connection, Inc.

100

100%

Voting Interests

taskforce – Management on Demand LLC

Resources Connection, Inc.

N/A

100%

Membership Interests

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 5.20(b)

Loan Parties

﻿

﻿

 

 

 

 

 

 

Legal Name

Prior Names (within past 4 months)

Jurisdiction of Organization

Type of Organization

Address of Chief Executive Office

U.S. Federal Taxpayer Identification Number

Organization Identification Number

Resources Connection, Inc.

NONE

de

Corporation

17101 Armstrong Ave.,

Irvine, CA 92614

33-0832424

2967277

Resources Connection LLC

nONE

DE

LLC

17101 Armstrong Ave.,

Irvine, CA 92614

51-0377920

2667726

Resources Healthcare Solutions LLC

none

de

LLC

17101 Armstrong Ave.,

Irvine, CA 92614

32-0496967

5101972

RGP Property LLC

none

de

LLC

17101 Armstrong Ave.,

Irvine, CA 92614

20-3517313

4033697

Sitrick Group, LLC

none

de

LLC

17101 Armstrong Ave.,

Irvine, CA 92614

27-1263368

4752178

Veracity Consulting Group, LLC

none

VA

LLC

4800 Cox Road, Suite 100 Glen Allen, Virginia 23060

47-2907767

S5418498

taskforce – Management on Demand LLC

NONE

DE

LLC

17101 Armstrong Ave., Irvine, CA 92614

84-3125356

7594859

﻿

 

--------------------------------------------------------------------------------

 

 

Schedule 5.21(b)

Intellectual Property

﻿

Resources Connection LLC - Copyright Registrations

﻿

Title

Reg. No.

Reg. Date

Changes from the inside out.

TX0006611764

04/09/07

Your career opportunity : become a global professional.

TX0006611044

04/03/07

﻿

Resources Connection, Inc. - Trademark Registrations

﻿

Mark

Reg. No.

Reg. Date

RETURN ON CHANGE

6008575

03/10/2020

TO THE POWER OF HUMAN

5922600

11/26/2019

RGP

5826685

08/06/2019

INTELLECTUAL CAPITAL. ON DEMAND.

5654972

01/15/2019

SLEEVES UP.

5649309

01/08/2019

COUNTSY YOUR BACK OFFICE HERO and Design

5493357

06/12/2018

COUNTSY and Design

5487743

06/05/2018

COUNTSY

5487577

06/05/2018

RGP SEARCH and Design

4649841

12/02/2014

RGP LEGAL and Design

4649840

12/02/2014

RGP HEALTHCARE and Design

4649839

12/02/2014

RGP CONSULTING. FROM THE INSIDE OUT. and Design

4649838

12/02/2014

RGP and Design

4649837

12/02/2014

RESOURCES GLOBAL PROFESSIONALS

4649836

12/02/2014

RESOURCES GLOBAL PROFESSIONALS

3298841

09/25/2007

POLICYIQ

2850616

06/08/2004

ACCRETIVE

2798340

12/23/2003

ACCRETIVE SOLUTIONS

2747885

08/05/2003

﻿

Resources Connection, Inc. - Trademark Applications

﻿

Mark

Appl. No.

Filing Date

HUGO BY RGP

88472503

06/13/2019

HUGO BY RGP

88472492

06/13/2019

SLEEVES UP!

88035908

07/12/2018

SLEEVES UP

88028653

07/06/2018

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

﻿

Schedule 5.21(c)

Deposit Accounts and Securities Accounts

﻿

Deposit Accounts:

﻿

﻿

 

 

 

 

 

Entity

Bank

Type

Account Name

Account Number

Excluded Account?

Resources Connection LLC

Bank of America

Checking

Resources Connection LLC

1233024344

No

Resources Connection, Inc.

Bank of America

Checking

Resources Connection Inc

1233929521

No

Resources Connection, Inc.

Bank of America

Checking

RGP Property LLC

1459828849

No

Sitrick Group, LLC

Citi National Bank

Primary Checking

Sitrick Brincko Group, LLC

023868806

No

Resources Connection, Inc.

Merrill Lynch

MMF & Comm Paper

Resources Connection, Inc.

88Q-02302

No

Resources Connection LLC

Bank of America

ZBA - AP Account

Resources Connection LLC

14594-41135

Excluded Accounts

Resources Connection LLC

Bank of America

ZBA - Flex Spending

Resources Connection Ameriflex

14591-02437

Excluded Accounts

Resources Connection LLC

Bank of America

ZBA - Payroll

Resources Conn

73136-01290

Excluded Accounts

Veracity Consulting Group, LLC

Bank of America

Checking

Veracity Consulting Group LLC

Resources Connection Inc as Sole Member

1453824120

No

Veracity Consulting Group, LLC

SunTrust

Checking

Total Business Banking

1000176251642

Excluded Accounts

﻿

﻿

﻿

﻿







--------------------------------------------------------------------------------

 

 

Securities Accounts:

﻿

 

 

 

﻿

 

 

 

Detail of Merrill Lynch holdings:

 

 

﻿

Merrill Lynch

MMF

BLF Treasury Trust

﻿

Merrill Lynch

MMF

ML Bank Deposit Program

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule 5.21(d)

Properties

Owned:  

Loan Party

Street Address

City, State, Zip Code

RGP Properties LLC

17101 Armstrong, Entire Building

Irvine, CA 92614

﻿

Leased:

Loan Party

Street Address

City, State, Zip Code

Resources Connection LLC

15301 North Dallas Parkway, 1010 and 1050

Addison, TX 75001

Resources Connection LLC

Six Concourse Parkway, 1500 and 1500A

Atlanta, GA 30328

Resources Connection LLC

One Post Office Square, 36th Floor

Boston, MA 02109

Resources Connection LLC

227 W. Trade Street, 1930

Charlotte, NC 28202

Resources Connection LLC

333 W. Wacker Drive, 875

Chicago, IL 60606

Resources Connection LLC

One S Wacker Dr., Ste 950 and 990S

Chicago, IL 60606

Resources Connection LLC

312 Walnut Street, 2450

Cincinnati, OH 45202

Resources Connection LLC

200 Public Square, 2010

Cleveland, OH 44114

Resources Connection LLC

Two Miranova Place, 200

Columbus, OH 43215-5098

Resources Connection LLC

144 Emeryville Drive, 320

Cranberry Township, PA 16066

Resources Connection LLC

707 17th Street, 2100

Denver, CO 80202

Resources Connection LLC

3470 NW 82nd Avenue, Suite 870

Doral, FL 33122

Resources Connection LLC

737 Bishop Street, 1470

Honolulu, HI 96813

Resources Connection LLC

2700 Post Oak Blvd., 1600

Houston, TX 77056

Resources Connection LLC

929 Gessner, Ste. 1800A

Houston, TX 77024

Resources Connection LLC

111 Monument Circle, 4450

Indianapolis, IN 46204

Resources Connection LLC

1100 Walnut Street, 1750

Kansas City, MO 64106

Resources Connection LLC

3753 / 3763 Howard Hughes Parkway, 140

Las Vegas, NV 89169





--------------------------------------------------------------------------------

 

 

Resources Connection LLC

1000 Wilshire Blvd., 1600

Los Angeles, CA 90017

Resources Connection LLC

8405 Greensboro Drive, 900

McLean, VA 22102

Resources Connection LLC

100 E. Wisconsin Avenue, 1630A

Milwaukee, WI 53202

Resources Connection LLC

901 Marquette Avenue, 1940

Minneapolis, MN 55402

Resources Connection LLC

3100 West End Ave., 850

Nashville, TN 37203

Resources Connection LLC

7 Times Square, 37th Floor

New York, NY 10036

Resources Connection LLC

1 Tower LN., Ste. 2200

Oakbrook Terrace, IL 60181

Resources Connection LLC

3 Sylvan Way, Ste. 201

Parsippany, NJ 07054

Resources Connection LLC

2001 Market Street, 3815

Philadelphia, PA 19103

Resources Connection LLC

One PPG Place, 1670

Pittsburg, PA 15222

Resources Connection LLC

601 SW Second Avenue, 1540

Portland, OR 97204

Resources Connection LLC

105 Carnegie Center. 1st Floor

Princeton, NJ 08540

Resources Connection LLC

2901 Douglas Blvd., 200

Roseville, CA 95661

Resources Connection LLC

100 N.E. Loop 410, 650

San Antonio, TX 78216

Resources Connection LLC

4747 Executive Drive, 1020

San Diego, CA 92121

Resources Connection LLC

90 New Montgomery Street. 1301

San Francisco, CA 94105-3405

Resources Connection LLC

33 New Montgomery Street. 1850

San Francisco, CA 94105

Resources Connection LLC

3979 Freedom Circle Drive, 550 and 230

Santa Clara, CA 95054

Resources Connection LLC

16427 North Scottsdale Road, 350

Scottsdale, AZ 85254

Resources Connection LLC

601 Union Street, 400

Seattle, WA 98101

Resources Connection LLC

1000 Town Center, 975A

Southfield, MI 48075

Resources Connection LLC

300 Atlantic Street, Suite 502

Stamford, CT 06901

Resources Connection LLC

100 S Ashley Dr. 1120

Tampa, FL 33602

Resources Connection LLC

320 S Boston Ave., 1801

Tulsa, OK 74103

Resources Connection LLC

2175 N. California Blvd., 835

Walnut Creek, CA 94596

Resources Connection LLC

21800 Oxnard Street, 1192

Woodland Hills, CA 91367

Resources Connection LLC

2500 Venture Oaks Way, Ste. 390

Sacramento, CA 95833

Resources Connection LLC

444 Castro St. Ste. 1110

Mountain View, CA 94041

Resources Connection LLC

2800 Livernois, Ste. 610

Troy, MI 48083

Sitrick Group LLC

11999 San Vicente Blvd., PH

Los Angeles, CA 90049

Veracity Consulting Group, LLC

4800 Cox Road

Glen Allen, VA 23060

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule 5.21(e)

Material Contracts

﻿

1.PartnerNow Master Agreement, dated January 27, 2016, between ServiceNow and
Veracity Consulting Group, LLC, as supplemented from time to time

2.Sitecore Master Solution Partner Agreement, dated October 18, 2016, between
Veracity Consulting Group, LLC and Sitecore Corporation A/S, as supplemented by
that Sitecore Solution Partner Limited License Agreement, dated August 31, 2018,
between Sitecore and the Company

3.Akumina Channel Partner Agreement, dated January 28, 2019, between Akumina,
Inc. and Veracity Consulting Group, LLC

4.Subcontractor Agreement, effective May 18, 2018, between Booz Allen Hamilton
Inc. and Veracity Consulting Group, LLC (Agreement # No. S901333BAH), as
supplemented from time to time

 

--------------------------------------------------------------------------------

 

 

Schedule 7.01

Existing Liens

﻿

None.

﻿

 

--------------------------------------------------------------------------------

 

 

Schedule 7.02

Existing Indebtedness

﻿

None.

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 7.03

Existing Investments

﻿

﻿

None.

﻿

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

[Form of] Compliance Certificate

Financial Statement Date:  ________________, 20__ (the “Financial Statement
Date”)

TO:Bank of America, N.A., as Lender

RE:Credit Agreement, dated as of October 17, 2016, by and among Resources
Connection, Inc., a Delaware corporation (“RCI”), Resources Connection LLC, a
Delaware limited liability company, the Guarantors party thereto, and Bank of
America, N.A., as Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

DATE:__________________________



The undersigned Responsible Officer hereby certifies as of the date hereof that
[he][she] is the __________________________________ of RCI, and that, as such,
[he][she] is authorized to execute and deliver this Compliance Certificate (this
“Certificate”) to the Lender on the behalf of RCI and the other Loan Parties,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.RCI has delivered the year-end audited financial statements required by
Section 6.01(a) of the Credit Agreement for the fiscal year of RCI ended as of
the Financial Statement Date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.RCI has delivered the unaudited financial statements required by Section
6.01(b) of the Credit Agreement for the fiscal quarter of RCI ended as of the
Financial Statement Date.  Such financial statements fairly present the
financial condition, results of operations, and cash flows of RCI and its
Subsidiaries, subject only to normal year-end and audit adjustments and the
absence of footnotes.

2.The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his][her] supervision, a
detailed review of the transactions and financial condition of RCI and its
Subsidiaries during the accounting period covered by such financial statements.

3.A review of the activities of RCI and its Subsidiaries during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period RCI and its Subsidiaries performed
and observed all their obligations under the Loan Documents, and

[select one:]





 

--------------------------------------------------------------------------------

 

 

[to the knowledge of the undersigned, during such fiscal period each of RCI and
its Subsidiaries performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

[--or--]

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.The financial covenant analyses and information relating to the calculation of
the financial covenants set forth in Section 7.11 of the Credit Agreement as set
forth on Schedule A attached hereto are true and accurate on and as of the last
day of the Measurement Period to which it relates.

5.Attached hereto as Schedule B is a copy of management’s discussion and
analysis with respect to such financial statements delivered concurrently
herewith.

6.Attached hereto as Schedule C is a listing of (a) all applications with the
United States Patent and Trademark Office or the United States Copyright Office
by any Loan Party, if any, for any Intellectual Property made since the date of
the most recently delivered Compliance Certificate (or, in the case of the first
Compliance Certificate, the Closing Date), (b) all issuances of registrations or
letters on existing applications with the United States Patent and Trademark
Office or the United States Copyright Office by any Loan Party, if any, for any
Intellectual Property received since the date of the most recently delivered
Compliance Certificate (or, in the case of the first Compliance Certificate, the
Closing Date), and (c) all material licenses relating to any Intellectual
Property (other than (x) non-exclusive outbound licenses to customers of the
Loan Parties in the ordinary course of business, and (y) licenses of
over-the-counter software that is commercially available to the public) so long
as such Intellectual Property has been registered with the United States Patent
and Trademark Office, the United States Copyright Office entered into by any
Loan Party since the date of the most recently delivered Compliance Certificate
(or, in the case of the first Compliance Certificate, the Closing Date).

7.Attached hereto as Schedule D is the updated insurance binder or other
evidence of insurance for any insurance coverage of any Loan Party that was
renewed, replaced or modified during the period covered by this Certificate.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 

--------------------------------------------------------------------------------

 

 



The undersigned Responsible Officer of RCI has caused this Certificate to be
executed as of the date written above.

RESOURCES CONNECTION, INC.,

a Delaware corporation

By:

Name:

Title:





 

--------------------------------------------------------------------------------

 

 



Schedule A

Financial Statement Date:  ________________, 20__

Computation of Financial Covenants

Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement.  In the event of conflict between the provisions and formulas
set forth in this Schedule A and the provisions and formulas set forth in the
Credit Agreement, the provisions and formulas of the Credit Agreement shall
prevail.

1.Consolidated Total Leverage Ratio

﻿

(a)Consolidated Funded Indebtedness as of such date:

﻿

(i)Funded Indebtedness of RCI and its Subsidiaries

on a Consolidated basis (without duplication):

﻿

﻿

 

 

 



 

(A)all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments

 

 

 

 

$

(B)all purchase money Indebtedness

$

(C)the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by any Person or any
Subsidiary thereof (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of business)

 

 

 

 

 

 

$

(D)all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments

 

 

 

$

(E)all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than ninety (90) days after the date on
which such trade account payable was created), including any Earn Out
Obligations

 

 

 

 

$

(F)all Attributable Indebtedness

$



 

--------------------------------------------------------------------------------

 

 

(G)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends

 

 

 

 

 

 

$

(H)all Funded Indebtedness of other Persons secured by (or for which the holder
of such Funded Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed

 

 

 

 

 

 

$

(I)all Guarantees with respect to Funded Indebtedness of the types specified in
items (A) through (H) above of another Person

 

 

$

(J)all Funded Indebtedness of the types referred to in items (A) through (I)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that such Funded
Indebtedness is expressly made non-recourse to such Person

 

 

 

 

 

 

 

$

﻿

(ii)Consolidated Funded Indebtedness

[(a)(i)(A) + (a)(i)(B) + (a)(i)(C) + (a)(i)(D) + (a)(i)(E) +

(a)(i)(F) + (a)(i)(G) + (a)(i)(H) + (a)(i)(I) + (a)(i)(J)]$

﻿

(b)Consolidated EBITDA for the most recently completed Measurement

Period:

﻿

﻿

 

(i)Consolidated Net Income

The following, without duplication, to the extent deducted in calculating such
Consolidated Net Income:

$

(ii)Consolidated Interest Charges for such period

$

(iii)the provision for federal state, local and foreign income taxes payable for
such period

 

$

(iv)depreciation and amortization expense for such period

 

$



 

--------------------------------------------------------------------------------

 

 

(v)any non-cash expense, loss or charge (including (x) any non-cash stock based
compensation expense, and (y) any non-cash expenses related to goodwill and
trademark impairment, in each case, for such period) which does not represent a
cash item in such period or any future period

 

 

 

 

 

$

(vi)any losses during such period resulting from the disposition of any assets
of RCI or any Subsidiary outside the ordinary course of business (in an amount
reasonably acceptable to the Lender)

 

 

 

$

(vii)fees and expenses incurred in such period in connection with the
consummation of the Transactions

 

 

$

(viii)fees and expenses for such period incurred in connection with any
Permitted Acquisition, whether or not such Permitted Acquisition is consummated,
so long as such fees and expenses are incurred not more than twelve (12) months
after such Permitted Acquisition

 

 

 

 

 

$

(ix)the amount of net cost savings and operating expense reductions, in each
case, with respect to account compensation expenses, occupancy costs, rental
expenses and other quantifiable and verifiable cost and expense items, in each
case, for such period and projected by RCI in good faith to be realized as a
result of Permitted Acquisitions after the Closing Date, net of the amount of
actual benefits realized during such period

 

 

 

 

 

 

 

 

$

(x)non-cash accruals or reserves for such period with respect to Earn Out
Obligations (it being understood that any cash payment in respect thereof, or
any reversal thereof, in any future period shall be subtracted from Consolidated
EBITDA in accordance with clause (xiv) below)

 

 

 

 

 

$



 

--------------------------------------------------------------------------------

 

 

(xi)the Non-Recurring Severance and Restructuring Add-Back Amount

(A)the amount of non-recurring severance and restructuring charges in respect of
employee terminations and real estate exits for such period

(B)(b)(xi)(B) - $120,000

(C)$0

[The greater of (b)(xi)(B) and (b)(xi)(C)]

 

 

 

 

 

 

 

$

 

$

 

 

 

$

 

(xii)fees and expenses incurred in such period in connection with the
negotiation, documentation, and consummation of any amendment, supplement or
other modification of the Loan Documents

 

 

 

 

$

The following, without duplication, to the extent included in calculating such
Consolidated Net Income:

 

(xiii)all non-cash income or gains for such period

$

(xiv)any gains during such period resulting from the disposition of any assets
of RCI or any Subsidiary outside the ordinary course of business

 

 

$

(xv)any cash payment in such period in respect of, or any reversal of, any
accrual or reserve added back to Consolidated EBITDA in a prior period pursuant
to clause (x) above

 

 

 

$

(xvi)Consolidated EBITDA

[(b)(i) + (b)(ii) + (b)(iii) + (b)(iv) + (b)(v) + (b)(vi)

+ (b)(vii) + (b)(viii) + (b)(ix) + (b)(x) + (b)(xi) +

(b)(xii) – (b)(xiii) – (b)(xiv) – (b)(xv)]

 

 

 

$

﻿

(c)Consolidated Total Leverage Ratio

[(a)(ii) / (b)(xvi)]__________:1.0

﻿

Compliance with Section 7.11(a) of the Credit Agreement:Y  N  





 

--------------------------------------------------------------------------------

 

 

2.Consolidated Fixed Charge Coverage Ratio

﻿

﻿

 

 

 



 

(a)Consolidated EBITDA for the Measurement Period most recently ended

[1.(b)(xvi) above]

 

 

 

$

(b)Consolidated Capital Expenditures for such period

$

﻿

 

(c)Consolidated Cash Taxes for such period

$

(d)the current portion of long term Indebtedness as of such date, calculated in
accordance with GAAP

 

$

(e)Consolidated Interest Charges paid in cash for the Measurement Period most
recently ended

 

$

(f)all Restricted Payments made in cash (other than share repurchases made by
RCI to the extent permitted by Section 7.06(f)) for such period

 

 

 

 

$

(g)Consolidated Fixed Charge Coverage Ratio

[((a) – (b) – (c)) / ((d) + (e) + (f))]

 

__________:1.0

﻿

Compliance with Section 7.11(b) of the Credit Agreement:Y  N  

﻿

﻿





 

--------------------------------------------------------------------------------

 

 



Schedule B

Management’s Discussion and Analysis

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule C

Intellectual Property

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule D

Insurance

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

[Form of] Loan Notice

TO:Bank of America, N.A., as Lender

RE:Credit Agreement, dated as of October 17, 2016, by and among Resources
Connection, Inc., a Delaware corporation (“RCI”), Resources Connection LLC, a
Delaware limited liability company (“RCL” and together with RCI, the “Borrowers”
and each a “Borrower”), the Guarantors party thereto, and Bank of America, N.A.,
as Lender (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)

DATE:__________________________



The undersigned Borrower hereby requests (select one):

A Borrowing

A [conversion][continuation] of Loans

---

1.On (a Business Day)

2.In the amount of $.

3.Comprised of:  Base Rate Loans

 Eurodollar Rate Loans

4.For Eurodollar Rate Loans:  with an Interest Period of _________.

5.Applicable Borrower:.

The undersigned Borrower hereby represents and warrants that (a) such request
complies with the requirements of Section 2.01 of the Credit Agreement and (b)
each of the conditions set forth in Section 4.02 of the Credit Agreement have
been satisfied on and as of the date of such Borrowing, conversion or
continuation.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 

--------------------------------------------------------------------------------

 

 



The undersigned Borrower has caused this Loan Notice to be executed as of the
date first above written.

[RESOURCES CONNECTION, INC.,

a Delaware corporation

By:

Name:

Title:]

[RESOURCES CONNECTION LLC,

a Delaware limited liability company

By:

Name:

Title:]

﻿

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

[Form of] Notice of Loan Prepayment

TO:Bank of America, N.A., as Lender

RE:Credit Agreement, dated as of October 17, 2016, by and among Resources
Connection, Inc., a Delaware corporation (“RCI”), Resources Connection LLC, a
Delaware limited liability company (“RCL” and together with RCI, the “Borrowers”
and each a “Borrower”), the Guarantors party thereto, and Bank of America, N.A.,
as Lender (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)

DATE:__________________________



The Borrowers hereby notify the Lender that on _____________, pursuant to the
terms of Section 2.04 of the Credit Agreement, the Borrowers intend to make a
voluntary prepayment of Loans as more specifically set forth below:

Eurodollar Rate Loans: $

Applicable Interest Period(s):

Base Rate Loans: $

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 

--------------------------------------------------------------------------------

 

 



The Borrowers have caused this Notice of Loan Prepayment to be executed as of
the date first above written.

RESOURCES CONNECTION, INC.,

a Delaware corporation

By:

Name:

Title:

RESOURCES CONNECTION LLC,

a Delaware limited liability company

By:

Name:

Title:

﻿



 

--------------------------------------------------------------------------------